--------------------------------------------------------------------------------

EXHIBIT 10


 


 


 
AMENDED AND RESTATED
 
 
CREDIT AGREEMENT
 
 
dated as of January 30, 2009
 
among


TITAN INTERNATIONAL, INC.,
as the Company


THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,




BANK OF AMERICA, N.A.,
as Administrative Agent,
and
Issuing Lender,


WELLS FARGO BANK, N.A.,
as Syndication Agent,


THE PRIVATEBANK AND TRUST COMPANY,
as Documentation Agent


and


BANC OF AMERICA SECURITIES, LLC
as Lead Arranger


 

     





 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1 DEFINITIONS.
2
1.1 Definitions
2
1.2 Other Interpretive Provisions
24
SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
25
2.1 Commitments
25
2.1.1 Revolving Commitment
25
2.1.2 Increase in Commitments.
25
2.1.3 L/C Commitment
27
2.2 Loan Procedures.
27
2.2.1 Various Types of Loans
27
2.2.2 Borrowing Procedures
27
2.2.3 Conversion and Continuation Procedures
28
2.3 Letter of Credit Procedures.
29
2.3.1 L/C Applications
29
2.3.2 Participations in Letters of Credit
30
2.3.3 Reimbursement Obligations
30
2.3.4 Funding by Lenders to Issuing Lender
31
2.3.5 Existing Letters of Credit
32
2.4 Letter of Credit Amounts
32
2.5 Commitments Several
32
2.6 Certain Conditions
32
SECTION 3 EVIDENCING OF LOANS.
32
3.1 Notes
32
3.2 Recordkeeping
32
SECTION 4 INTEREST.
33
4.1 Interest Rates
33
4.2 Interest Payment Dates
33
4.3 Setting and Notice of LIBOR Rates
33
4.4 Computation of Interest
34
4.5 Interest under Existing Credit Agreement
34
SECTION 5 FEES.
34
5.1 Non-Use Fee
34
5.2 Letter of Credit Fees
34
5.3 Administrative Agent’s and Lenders’ Fees
35
5.4 Fees, Charges and Expenses under Existing Credit Agreement
35

 
 
i

--------------------------------------------------------------------------------

 


SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
35
6.1 Reduction or Termination of the Revolving Commitment.
35
6.1.1 Voluntary Reduction or Termination of the Revolving Commitment
35
6.1.2 Mandatory Reductions of Revolving Commitment
35
6.1.3 All Reductions of the Revolving Commitment
36
6.2 Prepayments.
36
6.2.1 Voluntary Prepayments
36
6.3 Manner of Prepayments.
37
6.3.1 All Prepayments
37
6.4 Repayments.
37
6.4.1 Revolving Loans
37
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
37
7.1 Making of Payments
37
7.2 Application of Certain Payments
38
7.3 Due Date Extension
38
7.4 Setoff
38
7.5 Proration of Payments
38
7.6 Taxes.
39
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
41
8.1 Increased Costs
41
8.2 Basis for Determining Interest Rate Inadequate or Unfair
42
8.3 Changes in Law Rendering LIBOR Loans Unlawful
42
8.4 Funding Losses
43
8.5 Right of Lenders to Fund through Other Offices
43
8.6 Discretion of Lenders as to Manner of Funding
44
8.7 Mitigation of Circumstances; Replacement of Lenders
44
8.8 Conclusiveness of Statements; Survival of Provisions
44
SECTION 9 REPRESENTATIONS AND WARRANTIES.
45
9.1 Organization
45
9.2 Authorization; No Conflict
45
9.3 Validity and Binding Nature
45
9.4 Financial Condition
45
9.5 No Material Adverse Change
46
9.6 Litigation and Contingent Liabilities
46
9.7 Ownership of Properties; Liens
46
9.8 Equity Ownership; Subsidiaries
46
9.9 Pension Plans
46
9.10 Investment Company Act
47

 
 
ii

--------------------------------------------------------------------------------

 


9.11 Regulation U
47
9.12 Taxes
47
9.13 Solvency, etc
48
9.14 Environmental Matters
48
9.15 Insurance
48
9.16 Real Property
49
9.17 Information
49
9.18 Intellectual Property
49
9.19 Burdensome Obligations
50
9.20 Labor Matters
50
9.21 No Default
50
9.22 Subordinated Debt
50
9.23 Subsidiary Assets
50
SECTION 10 AFFIRMATIVE COVENANTS.
50
10.1 Reports, Certificates and Other Information
50
10.1.1 Annual Report
50
10.1.2 Interim Reports
50
10.1.3 Compliance Certificates
51
10.1.4 Notice of Default, Litigation and ERISA Matters
51
10.1.5 Borrowing Base Certificates
52
10.1.6 Management Recommendation Reports
52
10.1.7 Budgets
52
10.1.8 Senior Notes, Subordinated Debt and Other Material Debt Notices
53
10.1.9 Other Information
53
10.2 Books, Records and Inspections
53
10.3 Maintenance of Property; Insurance.
53
10.4 Compliance with Laws; Payment of Taxes and Liabilities
55
10.5 Maintenance of Existence, etc
55
10.6 Use of Proceeds
55
10.7 Employee Benefit Plans.
55
10.8 Environmental Matters
56
10.9 Further Assurances
56
10.10 Deposit Accounts
57
10.12 Syndication
57
10.13 Appraisals
57
10.14 Immaterial Subsidiaries’ Assets
58
10.15 Escrow
58
SECTION 11 NEGATIVE COVENANTS
58
11.1 Debt
58
11.2 Liens
59

 
 
iii

--------------------------------------------------------------------------------

 


11.3 Operating Leases
60
11.4 Restricted Payments
60
11.5 Mergers, Consolidations, Sales
61
11.6 Modification of Organizational Documents
62
11.7 Transactions with Affiliates
62
11.8 Unconditional Purchase Obligations
62
11.9 Inconsistent Agreements
62
11.10 Business Activities; Issuance of Equity
63
11.11 Investments
63
11.12 Restriction of Amendments to Certain Documents
64
11.13 Fiscal Year
64
11.14 Financial Covenants.
64
11.14.1 Intentionally Omitted.
64
11.14.2 Fixed Charge Coverage Ratio
64
11.14.3 Collateral Coverage
64
11.14.4 Cancellation of Debt
64
11.15 ERISA
65
11.16 Inventory
65
11.17 Restricted Subsidiaries
65
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
65
12.1 Effectiveness
65
12.1.1 Notes
65
12.1.2 Authorization Documents
65
12.1.3 Consents, etc
65
12.1.4 Reaffirmation
66
12.1.5 Assignments
66
12.1.6 Real Estate Documents
66
12.1.7 Opinions of Counsel
66
12.1.8 Insurance
66
12.1.9 Subordination
66
12.1.10 Payment of Fees
66
12.1.11 Compliance
67
12.1.12 Search Results; Lien Terminations
67
12.1.13 Filings, Registrations and Recordings
67
12.1.14 Borrowing Base Certificate
67
12.1.15 Closing Certificate
67
12.1.16 Prior Lender Consents
67
12.1.17 Other
67
12.2 Conditions
67
12.2.1 Compliance with Warranties, No Default, etc
67
12.2.2 Confirmatory Certificate
68


 
iv

--------------------------------------------------------------------------------

 


SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.
68
13.1 Events of Default
68
13.1.1 Non-Payment of the Loans, etc
68
13.1.2 Non-Payment of Other Debt
68
13.1.3 Other Material Obligations
68
13.1.4 Bankruptcy, Insolvency, etc
69
13.1.5 Non-Compliance with Loan Documents
69
13.1.6 Representations; Warranties
69
13.1.7 Pension Plans
69
13.1.8 Judgments
69
13.1.9 Invalidity of Collateral Documents, etc
69
13.1.10 Invalidity of Subordination Provisions, etc
70
13.1.11 Change of Control
70
13.1.12 Material Adverse Effect
70
13.2 Effect of Event of Default
70
SECTION 14 THE ADMINISTRATIVE AGENT.
71
14.1 Appointment and Authorization
71
14.2 Issuing Lender
71
14.3 Delegation of Duties
71
14.4 Exculpation of Administrative Agent
71
14.5 Reliance by Administrative Agent
72
14.6 Notice of Default
72
14.7 Credit Decision
73
14.8 Indemnification
73
14.9 Administrative Agent in Individual Capacity
74
14.10 Successor Administrative Agent
74
14.11 Collateral Matters
75
14.12 Administrative Agent May File Proofs of Claim
75
14.13 Other Agents; Arrangers and Managers
76
SECTION 15 GENERAL.
76
15.1 Waiver, Amendments and Replacement of Lenders.
76
15.2 Confirmations
77
15.3 Notices
78
15.4 Computations
78
15.5 Costs, Expenses and Taxes
78
15.6 Assignments; Participations.
79
15.6.1 Assignments
79
15.6.2 Participations
80
15.7 Register
81
15.8 GOVERNING LAW
81


 
v

--------------------------------------------------------------------------------

 


15.9 Confidentiality
81
15.10 Severability
82
15.11 Nature of Remedies
82
15.12 Entire Agreement
82
15.13 Counterparts
83
15.14 Successors and Assigns
83
15.15 Captions
83
15.16 Customer Identification - USA Patriot Act Notice
83
15.17 INDEMNIFICATION BY THE COMPANY
83
15.18 Nonliability of Lenders
84
15.19 FORUM SELECTION AND CONSENT TO JURISDICTION
85
15.20 WAIVER OF JURY TRIAL
86
15.21 Return of Old Notes
86
15.22 Amendment and Restatement.
86




 
vi

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
CREDIT AGREEMENT


 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of January
30, 2009 is entered into among TITAN INTERNATIONAL, INC. (the “Company”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”) and BANK
OF AMERICA, N.A. (as successor by merger to LaSalle Bank National Association)
(in its individual capacity, “Bank of America” and as administrative agent for
the Lenders, “Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, the Company, LaSalle Bank National Association (“LaSalle”), General
Electric Capital Corporation (“GE Capital”) as co-agents and certain financial
institutions (the “Existing Lenders”) entered into a certain Credit Agreement
dated on or about July 23, 2004, as amended (as in effect prior to giving effect
to this Agreement, the “Existing Credit Agreement”) and the Loan Documents (as
defined in the Existing Credit Agreement, the “Existing Loan Documents”)
pursuant to which the Existing Lenders made available to the Company revolving
loans (the “Existing Revolving Loans”);


WHEREAS, the Company, the Existing Lenders and LaSalle subsequently entered into
five (5) amendments to the Existing Credit Agreement whereby various terms and
conditions of the Existing Credit Agreement were amended and revised including,
inter alia, removing GE Capital as co-agent and increasing the Revolving
Commitment from $100,000,000 to $250,000,000 (collectively, the “Existing Credit
Agreement Amendments”);


WHEREAS, in order to secure all Obligations (as hereinafter defined) under and
as defined in the Existing Credit Agreement, the Company and certain of its
Subsidiaries have pledged and have granted to Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, a security interest in and
lien upon certain of their personal and real property as described in the
Existing Loan Documents (the “Existing Collateral”);


WHEREAS, the Company, the Administrative Agent and the Existing Lenders (other
than those set forth on Annex C) now desire to amend and restate the Existing
Credit Agreement in its entirety so as to (i) set forth in one document all of
the terms and conditions of the Existing Credit Agreement as modified by the
Existing Credit Agreement Amendments, and (ii) make some additional and further
modifications thereto, including, but not limited to, providing for an accordion
feature to the Revolving Commitment with a minimum amount of $150,000,000 and a

 
1

--------------------------------------------------------------------------------

 

maximum amount of $250,000,000, to be increased in $50,000,000 increments, as
provided herein; and


WHEREAS, Loan Parties, Lenders and Administrative Agent intend that (i) the
Obligations under and as defined in the Existing Credit Agreement shall continue
to exist under, and to be evidenced by, this Agreement, (ii) the Existing
Revolving Loans shall be Loans under and as defined in this Agreement, and (iii)
the Existing Collateral shall continue to secure the Obligations (as hereinafter
defined).


NOW, THEREFORE, in consideration of the mutual covenants and obligations set out
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, the Lenders and
Administrative Agent agree that the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:


SECTION 1 DEFINITIONS.
 
1.1 Definitions.  When used herein the following terms shall have the following
meanings:
 
Account Debtor is defined in the Guaranty and Collateral Agreement.
 
Account or Accounts is defined in the UCC.
 
Accumulated Net Income means, as of any date of determination, the accumulated
total (but not less than zero) of the Company’s Consolidated Net Income for the
period from January 1, 2008 to the end of the most recently completed fiscal
year of the Company for which the financial statements described in Section
10.1.1 have been delivered, treating such period as a single accounting period.
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
 
Adjusted Borrowing Base means the Borrowing Base less that portion thereof
attributable to the Orderly Liquidation Value of Equipment.
 
Administrative Agent means Bank of America, as successor by merger to LaSalle,
in its capacity as administrative agent for the Lenders hereunder and any
successor thereto in such capacity.
 
 
2

--------------------------------------------------------------------------------

 

Affected Loan - see Section 8.3.
 
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.
 
Agreement - see the Preamble.
 
Applicable Margin means, for any day, the rate per annum equal to:  (i) for
LIBOR Loans, the LIBOR Margin and (ii) for Base Rate Loans, the Base Rate
Margin.


Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 180 days with other like assets, and (b) the
sale or lease of Inventory in the ordinary course of business.
 
Assignee - see Section 15.6.1.
 
Assignment Agreement - see Section 15.6.1.
 
Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.
 
Available Amount means, on any date of determination (a) the sum of (i)
$50,000,000 plus (ii) fifty percent (50%) of Accumulated Net Income on such date
minus (b) the sum of (i) all Permitted Redemptions made on or after January 1,
2008 plus (ii) all Permitted Minority Investments made on or after January 1,
2008.
 
Availability Percentage means the numerical percentage equivalent of the
fraction, the numerator of which is the Revolving Outstandings and the
denominator of which is the Adjusted Borrowing Base based upon, and determined
as of the date of, the most recent Borrowing Base
 
3

--------------------------------------------------------------------------------


Certificate furnished by the Company to the Administrative Agent from time to
time and as of the date of any request by Company for a Revolving Loan.
 
Bank of America – see the Preamble.
 
Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.
 
Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.
 
Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.
 
Base Rate means, for any day, a rate per annum equal to the sum of (a) the
highest of (i) the Federal Funds Rate plus 0.50%, (ii) the Prime Rate; and (iii)
except during a LIBOR Unavailability Period, the LIBOR Rate plus 2.00%, plus (b)
the Market Disruption Spread, if any.
 
Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.
 
Base Rate Margin means the rate per annum in effect and subject to adjustment
from time to time as set forth in the Pricing Grid.
 
Borrowing Base means an amount equal to the total of (a) 75% of the book value
of all Eligible Accounts plus (b) 50% of the book value of all Eligible
Inventory plus (c) 80% of the Orderly Liquidation Value of Equipment.  Upon the
request of the Company and the receipt by Lenders of acceptable field exams,
Lenders may, in their sole discretion, increase such advance rates.
 
Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.
 
 
4

--------------------------------------------------------------------------------

 

Brownsville Facility means that facility currently owned and occupied by Titan
Tire Corporation of Texas as its principal place of business, located at 6700
Paredes Line Road, Brownsville, Texas.
 
Bryan Facility means that facility currently owned and occupied by Titan Tire
Corporation of Bryan as its principal place of business located at 927 South
Union Street, Bryan, Ohio.
 
BSA - see Section 10.4.
 
Business Day means any day on which Bank of America is open for commercial
banking business in Chicago, Illinois and, in the case of a Business Day which
relates to a LIBOR Loan or the LIBOR Rate, on which dealings are carried on in
the London interbank eurodollar market.
 
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with (a) the Giant OTR Project and (b)
the replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.
 
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
 
Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Restatement Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
 
Cash Collateralize means to deliver one hundred five percent (105%) of the L/C
Obligations from time to time outstanding to the Administrative Agent, to be
held as cash collateral for the L/C Obligations, pursuant to documentation
satisfactory to the Administrative Agent.  Derivatives of such term have
corresponding meanings.
 
Change of Control means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of 30% or more
 
5

--------------------------------------------------------------------------------


of the issued and outstanding shares of Capital Securities of the Company have
the right to vote for the election of directors of the Company under ordinary
circumstances; (b) during any period of twelve (12) consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of the Company (together with any new directors whose election by the
board of directors of the Company or whose nomination for election by the
stockholders of the Company was approved by a vote of a least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose elections or nomination for election was previously so
approved) cease for any reason other than retirement, death or disability to
constitute a majority of the directors then in office, or (c) the Company shall
cease to own and control, directly or indirectly, all of the economic and voting
rights associated with all of the outstanding Capital Securities of any Domestic
Subsidiary.
 
Closing Date means the closing date under the Existing Credit Agreement, which
was July 23, 2004.
 
Code means the Internal Revenue Code, as amended.
 
Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
collateral stored or otherwise located thereon.
 
Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each Perfection Certificate,
each control agreement and any other agreement or instrument pursuant to which
the Company, any Subsidiary or any other Person grants or purports to grant
collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.
 
Commitment means, as to any Lender, such Lender’s commitment to make Loans and
to issue or participate in Letters of Credit, under this Agreement.  The amount
of each Lender’s Commitment to make Loans is set forth on Annex A attached
hereto as may be amended, if at all, and attached hereto from time to time.
 
Common Stock means the existing class of common stock of the Company.
 
Company - see the Preamble.
 
 
6

--------------------------------------------------------------------------------

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.
 
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
 
Consolidated Net Income means, with respect to the Company for any period, as
computed on a consolidated basis, the net income (or loss) of the Loan Parties
for such period excluding any gains or losses from Asset Dispositions, any
extraordinary gains or losses and any gains or losses from discontinued
operations.
 
Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
 
Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
 

 
7

--------------------------------------------------------------------------------

 

Debt of any Loan Party means, without duplication, (a) all indebtedness of such
Loan Party, (b) all borrowed money of such Loan Party, whether or not evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Loan Party as lessee under Capital Leases which have been or should be recorded
as liabilities on a balance sheet of such Loan Party in accordance with GAAP,
(d) all obligations of such Loan Party to pay the deferred purchase price of
property or services (excluding trade accounts payable in the ordinary course of
business), (e) all indebtedness secured by a Lien on the property of such Loan
Party, whether or not such indebtedness shall have been assumed by such Loan
Party; provided that if such Loan Party has not assumed or otherwise become
liable for such indebtedness, such indebtedness shall be measured at the fair
market value of such property securing such indebtedness at the time of
determination, (f) all obligations, contingent or otherwise, with respect to the
face amount of all letters of credit (whether or not drawn), bankers’
acceptances and similar obligations issued for the account of such Loan Party
(including the Letters of Credit), (g) all Hedging Obligations of such Loan
Party, (h) all Contingent Liabilities of such Loan Party and (i) all Debt of any
partnership of which such Loan Party is a general partner.
 
Default means any event that, if it continues uncured, will, with lapse of time
or notice or both, constitute an Event of Default.
 
Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent by the Administrative Agent which shall
immediately notify the Company upon making such determination, or become the
subject of a bankruptcy or insolvency proceeding.
 
Designated Proceeds - see Section 6.2.2(a).
 
Domestic Subsidiaries means any Subsidiary of the Company (excluding any
Immaterial Subsidiary) organized under the laws of the United States or any
state thereof, including, but not limited to, Titan Tire Corporation, an
Illinois corporation, Titan Tire Corporation of Freeport, an Illinois
corporation, Titan Tire Corporation of Bryan, an Ohio corporation, Titan Wheel
Corporation of Illinois, an Illinois corporation and Titan Wheel Corporation of
Virginia, a Virginia corporation.
 
Dollar and the sign “$” mean lawful money of the United States of America.
 
EBIT means, for any period, Consolidated Net Income for such period plus all
amounts deducted in arriving at such Consolidated Net Income amount for such
period for Interest Expense and for foreign, federal, state and local income tax
expense.
 
 
8

--------------------------------------------------------------------------------

 

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, federal, state and local income tax expense, depreciation and
amortization for such period.
 
Eligible Account means an Account owing to the Company or any Domestic
Subsidiary which meets each of the following requirements:
 
(a)           it arises from the sale or lease of goods or the rendering of
services which have been fully performed by the Company or the applicable
Domestic Subsidiary;
 
(b)           it (i) is, subject to a perfected, first priority Lien in favor of
the Administrative Agent and (ii) is not subject to any other assignment, claim
or Lien;
 
(c)           it is a valid, legally enforceable and unconditional obligation of
the Account Debtor with respect thereto, and is not subject to the fulfillment
of any condition whatsoever or any counterclaim, set off, or adjustment by the
Account Debtor outside of the ordinary course of business with respect thereto;
 
(d)           there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto;
 
(e)           the Account Debtor (except for Titan Europe and its wholly-owned
subsidiaries) with respect thereto is a resident or citizen of, and is located
within, the United States, unless the sale of goods or services giving rise to
such Account is on letter of credit, banker’s acceptance or other credit terms
reasonably satisfactory to the Administrative Agent;
 
(f)           it arises in the ordinary course of business of the Company or the
applicable Domestic Subsidiary;
 
(g)           if the Account Debtor is the United States or any department,
agency or instrumentality thereof, the Company or the applicable Domestic
Subsidiary has assigned its right to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940 (but which
Assignment shall not be filed by the Administrative Agent except upon the
occurrence of an Event of Default);
 
(h)           if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to the Administrative Agent or, in the future case of
electronic chattel paper, shall be in the control of the Administrative Agent,
in each case  in a manner satisfactory to the Administrative Agent;
 
 
9

--------------------------------------------------------------------------------

 

(i)           the Account Debtor with respect thereto is not the Company or an
Affiliate (except for Titan Europe and its wholly-owned subsidiaries) of the
Company; and
 
(j)           all of the applicable representations and warranties with respect
to such Account that are contained in any of the Loan Documents remain true and
correct.
 
An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.
 
Eligible Inventory means Inventory of the Company or any Domestic Subsidiary
which meets each of the following requirements:
 
(a)           it (i) is subject to a perfected, first priority Lien in favor of
the Administrative Agent and (ii) is not subject to any other assignment, claim
or Lien;
 
(b)           it is salable and not obsolete or discontinued;
 
(c)           it is not Inventory produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provisions contained in Title
29 U.S.C. §215;
 
(d)           it is not subject to any agreement or license which would restrict
the Administrative Agent’s ability to sell or otherwise dispose of such
Inventory;
 
(e)           it is located in the United States or in any territory or
possession of the United States that has adopted Article 9 of the Uniform
Commercial Code;
 
(f)           it does not materially breach any of the representations,
warranties or covenants pertaining to Inventory set forth in the Loan Documents;
and
 
(g)           it has a value not in excess of $30,000,000 in the aggregate if it
is stored outside of the Mortgaged Real Property, the Freeport Facility, the
Bryan Facility, the Brownsville Facility and the Virginia Facility.
 
Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.
 
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
 
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and
 
 
10

--------------------------------------------------------------------------------

 

permits of, and agreements with, any governmental authority, in each case
relating to any matter arising out of or relating to public health and safety,
or pollution or protection of the environment or workplace, including any of the
foregoing relating to the presence, use, production, generation, handling,
transport, treatment, storage, disposal, distribution, discharge, emission,
release, threatened release, control or cleanup of any Hazardous Substance.
 
Equipment shall mean all machinery and equipment now owned or hereafter acquired
by an Obligor and located at the principal place of business of an Obligor,
including all such Obligor’s processing equipment, conveyors, machine tools and
all engineering, processing and manufacturing equipment, office machinery,
furniture, tools, attachments, accessories, molds, dies, stamps, and other
machinery and equipment, but not including any motor vehicles or other titled
assets.
 
ERISA means the Employee Retirement Income Security Act of 1974.
 
Escrow Agent means Attorney’s Title Guaranty Fund, Inc.
 
Escrow Agreement means that certain Escrow Agreement dated as of August 31,
2005, as amended, among the Administrative Agent, the Loan Parties and the
Escrow Agent.
 
Event of Default means any of the events described in Section 13.1.
 
Excluded Taxes means taxes based upon, or measured by, the Lender’s or the
Administrative Agent’s (or a branch of the Lender’s or the Administrative
Agent’s) overall net income, overall net receipts, or overall net profits
(including franchise taxes imposed in lieu of such taxes), but only to the
extent such taxes are imposed by a taxing authority (a) in a jurisdiction in
which such Lender or the Administrative Agent is organized, (b) in a
jurisdiction which the Lender’s or the Administrative Agent’s principal office
is located, or (c) in a jurisdiction in which such Lender’s or the
Administrative Agent’s lending office (or branch) in respect of which payments
under this Agreement are made is located.
 
Existing Credit Agreement - see the Preamble.
 
Existing Lenders - see the Preamble.
 
Existing Loan Documents - see the Preamble.
 
Existing Revolving Loans - see the Preamble.
 
Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a
 
11

--------------------------------------------------------------------------------


Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.  The Administrative Agent’s determination of such rate
shall be binding and conclusive absent manifest error.
 
Fee Letter means the fee letter dated November 25, 2008 between the
Administrative Agent and the Company.
 
Fiscal Quarter means a fiscal quarter of a Fiscal Year.
 
Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31st of each
year.  References to a Fiscal Year with a number corresponding to any calendar
year (e.g., “Fiscal Year 2004”) refer to the Fiscal Year ending on December 31st
of such calendar year.
 
Fixed Charge Coverage Ratio means commencing January 1, 2004, for any
Computation Period, the ratio of (a) the total for such period of EBITDA of the
Obligors minus the sum of income taxes paid in cash by the Obligors and all
unfinanced Capital Expenditures of the Obligors to (b) the sum for such period
of (i) cash Interest Expense of the Obligors plus (ii) required payments of
principal of Funded Debt of the Obligors (excluding the Revolving Loans) during
such period.
 
Foreign Affiliate Loans means the loans made by Titan Luxembourg S.A.R.L. and
Titan International Luxembourg S.A.R.L. to the Company in an aggregate principal
amount not to exceed $50,000,000.
 
Foreign Subsidiary means any Subsidiaries organized under the laws of a
jurisdiction outside of the United States of America.
 
Freeport Facility means that facility currently owned and occupied by Titan Tire
Corporation of Freeport as its principal place of business located at 3769 Route
20 East, Freeport, Illinois.
 
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
 
Funded Debt means, as to any Loan Party, all Debt of such Loan Party that
matures more than one year from the date of its creation (or is renewable or
extendible, at the option of such Person, to a date more than one year from such
date).
 
 
12

--------------------------------------------------------------------------------

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the SEC, which are applicable to the circumstances as of the
date of determination; provided, that the Company may, upon not less than sixty
(60) days prior written notice to the Administrative Agent, make a one-time
election to switch to IFRS, if permitted to do so by the SEC in its filings with
the SEC; and following such election, “GAAP” shall mean IFRS; provided further,
however, that (a) such notice of its change to IFRS shall be accompanied by a
description in reasonable detail of any material variation between the
application of accounting principles under GAAP and the application of
accounting principles under IFRS in calculating the financial covenants under
Section 11.14 hereof and the reasonable estimates of the difference between such
calculations arising as a consequence thereof, and (b) if such change is deemed
by the Administrative Agent to be material, such change shall not be effective
for purposes of calculating the financial covenants hereunder until the Company
and the Required Lenders have agreed upon amendments to the financial covenants
contained herein to reflect any change in such basis.  After such election, the
Company cannot subsequently elect to report under U.S. generally accepted
accounting principles.
 
GE Capital - see the Preamble.
 
Giant OTR Project means the building and equipment expenditures for the Bryan
Facility used for the production of 57-inch and 63-inch giant radial tires.
 
Group - see Section 2.2.1.
 
Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the Closing Date executed and delivered by the Loan Parties,
together with any joinders and/or amendments thereto or reaffirmations thereof
(including the Reaffirmation Agreement) and any other guaranty and collateral
agreement executed by a Loan Party, in each case in form and substance
satisfactory to the Administrative Agent.
 
Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
 
 
13

--------------------------------------------------------------------------------

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.
 
Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.  The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.
 
IFRS means the International Financial Reporting Standards issued and/or adopted
by the International Accounting Standards Board, as in effect from time to time.
 
Immaterial Subsidiary means any Domestic Subsidiary that as of the most recently
ended fiscal quarter has gross assets (excluding, in the case of Titan Tire
Corporation of Texas, the Brownsville Facility) of less than $10,000,000.  As of
the Restatement Date, the only Immaterial Subsidiaries are listed on Schedule
1.1.
 
Increase Effective Date - see Section 2.1.2(d).
 
Indemnified Liabilities - see Section 15.17.
 
Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
 
Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:
 
(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
 
(b)           any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 
(c)           the Company may not select any Interest Period for a
Revolving  Loan which would extend beyond the scheduled Termination Date.
 
 
14

--------------------------------------------------------------------------------

 

Inventory is defined in the Guaranty and Collateral Agreement.
 
Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.
 
ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
Issuer Documents means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the Issuing Lender and the Company (or any Subsidiary) or in favor of the
Issuing Lender and relating to such Letter of Credit.
 
Issuing Lender means Bank of America, in its capacity as the issuer of Letters
of Credit hereunder, or any Affiliate of Bank of America that may from time to
time issue Letters of Credit, and their successors and assigns in such capacity,
and includes Bank of America, as successor by merger to LaSalle, with respect to
the Existing Letters of Credit.
 
LaSalle - see the Preamble.
 
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.
 
L/C Fee Rate means the rate per annum in effect and subject to adjustment from
time to time as set forth in the Pricing Grid.
 
L/C Obligations means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed payments and disbursements under such Letters of
Credit.  For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.4.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lender; for purposes of clarification only, to the extent that Bank of
America (or any successor Issuing Lender) may have any rights or obligations in
addition to those of the other Lenders due to its
 
15

--------------------------------------------------------------------------------


status as Issuing Lender, its status as such will be specifically
referenced.  In addition to the foregoing, for the purpose of identifying the
Persons entitled to share in the collateral and the proceeds thereof under, and
in accordance with the provisions of, this Agreement and the Collateral
Documents, the term “Lender” shall include Affiliates of a Lender providing a
Bank Product.
 
Lender Party - see Section 15.17.
 
Letter of Credit - see Section 2.1.3.
 
Letter of Credit Expiration Date means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate and that is not a Base Rate Loan.
 
LIBOR Margin means the rate per annum in effect and subject to adjustment from
time to time as set forth in the Pricing Grid.
 
LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
 
LIBOR Rate means (a) for any Interest Period with respect to a LIBOR Loan, the
sum of (i) the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period plus (ii) the Market Disruption Spread, if
any, at the time of determination; and (b) for any interest rate calculation
with respect to a Base Rate Loan, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time on the date of determination (provided
that if such day is not a Business Day, the next preceding Business Day) for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing in two Business Days or (ii) if such published rate is not
available at such time for any reason, the rate determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery in two Business
 
16

--------------------------------------------------------------------------------


Days in same day funds in the approximate amount of the Base Rate Loan being
made, continued or converted by Bank of America and with a term equal to one
month would be offered by Bank of America’s London Branch to major banks in the
London interbank Eurodollar market at their request at the date and time of
determination.  Notwithstanding the foregoing, in no event shall the LIBOR Rate
be less than one and one half percent (1.50%) per annum.
 
LIBOR Unavailability Period means any period of time during which a notice
delivered to the Company in accordance with Section 8.2(a) shall remain in force
and effect.
 
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Issuer Documents, the Fee Letter, the
Collateral Documents, the Subordination Agreements and all amendments,
modifications, restatements, replacements or substitutions thereof along with
all documents, instruments and agreements delivered in connection with any of
the foregoing.
 
Loan Party means the Company, each Domestic Subsidiary and any other entity that
is required to become a guarantor of the Obligations pursuant to the terms of
Section 10.9.
 
Loan or Loans means, as the context may require, Revolving Loans.
 
Mandatory Prepayment Event - see Section 6.2.2(a).
 
Margin Stock means any “margin stock” as defined in Regulation U.
 
Market Disruption Spread means zero unless a notice delivered pursuant to
Section 8.2(b) is in effect, in which case, such spread shall be a rate per
annum equal to 1.50%.
 
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Obligors taken as a whole, (b) a material
impairment of the ability of any Obligor to perform any of the Obligations under
any Loan Document or (c) a material adverse effect upon any of the collateral
under the Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.  Without limiting
the foregoing, any event or occurrence adverse to one or more Obligors which
results or could reasonably be expected to result in costs and/or liabilities
and/or loss of revenues, individually or in the
 
17

--------------------------------------------------------------------------------


aggregate, to any Obligor in any 30-day period in excess of 50% of the sum of
(a) the net amount available to be drawn on the date of determination under the
Revolving Credit Commitment, plus (b) the available cash and unrestricted cash
equivalents of Obligors on such date, shall be deemed to have had a Material
Adverse Effect.
 
Material Debt means any Debt with an outstanding principal amount of greater
than $25,000,000; provided that to the extent such Debt is owed to suppliers of
the Loan Parties and was incurred in the ordinary course of business, such Debt
shall not be deemed to be Material Debt.
 
Mortgage means the mortgages, deeds of trust, or similar instruments granting
the Administrative Agent a Lien on real property owned by the Company in Quincy,
Illinois and by Titan Tire Corporation in Des Moines, Iowa.
 
Mortgaged Real Property means the real property of each of the Company and Titan
Tire Corporation identified in the Mortgages and located in Quincy, Illinois and
Des Moines, Iowa.
 
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.
 
Net Cash Proceeds means:
 
 
(a)
with respect to any Asset Disposition, the aggregate cash proceeds (including
cash proceeds received pursuant to policies of insurance or by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by any Loan Party pursuant to such Asset
Disposition net of (i) the direct costs relating to such sale, transfer or other
disposition (including sales commissions and legal, accounting and investment
banking fees), (ii) taxes paid or reasonably estimated by the Company to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements) and (iii) amounts required to be
applied to the repayment of any Debt secured by a Lien on the asset subject to
such Asset Disposition (other than the Loans);

 
 
(b)
with respect to any issuance of Capital Securities, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs
relating to such issuance (including sales and underwriters’ commissions); and

 
 
(c)
with respect to any issuance of Debt, the aggregate cash proceeds received by
any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees).

 
 
18

--------------------------------------------------------------------------------

 

Non-U.S. Participant - see Section 7.6(d).
 
Non-Use Fee Rate means one-half of one percent (0.50%).
 
Note means a promissory note substantially in the form of Exhibit A.
 
Notice of Borrowing - see Section 2.2.2.
 
Notice of Conversion/Continuation - see Section 2.2.3.
 
Obligors shall mean the Company, its Domestic Subsidiaries and the Immaterial
Subsidiaries.
 
Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of L/C Obligations and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender, and all Bank
Products Obligations, all in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.
 
OFAC - see Section 10.4.
 
Orderly Liquidation Value shall mean (a) the in place orderly liquidation value,
as determined by the most recent appraisal prepared for Lenders, or (b) in the
case of assets not subject to such appraisals, the book value of such assets.
 
Outstanding Existing Revolving Loan Balance – see Section 2.1.1.
 
Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.
 
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
 
Participant - see Section 15.6.2.
 
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
 
19

--------------------------------------------------------------------------------

 

Perfection Certificate means any UCC-1 financing statement or amendment thereto,
assignment, control agreement or other like instrument filed, signed or
delivered to a secured creditor to perfect a Lien or security interest in
personal property pledged as collateral pursuant to, and as required by, the
Illinois Commercial Code or other applicable law related thereto.
 
Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.
 
Permitted Minority Investments means all investments, however so held, to
acquire, purchase or obtain interests of less than 50% in Persons engaged in the
tire and/or wheel business made by the Obligors pursuant to Section 11.11(c).
 
Permitted Redemptions means all voluntary prepayments, purchases, repurchases
and redemptions of the Company’s Common Stock or Senior Notes made by the
Company pursuant to Section 11.4(vi).
 
Permitted Refinancing means any renewal, extension, refunding, refinancing,
replacement, defeasance or discharge of the Senior Notes or other Material Debt
by the Company or any of its Subsidiaries, so long as the principal amount
thereof is not increased nor the weighted average life to maturity thereof
decreased.
 
Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
Pricing Grid shall mean the pricing set forth below based on the Availability
Percentage:
 
Availability
Percentage
 
Base Rate
Margin
   
LIBOR
Margin
   
L/C
Fee Rate
                     
Less than or equal to 20%
    0 %     2.00 %     2.00 %
Greater than 20% and less than or equal to 40%
    0.25 %     2.25 %     2.25 %
Greater than 40% and less than or equal to 60%
    0.50 %     2.50 %     2.50 %
Greater than 60% and less than or equal to 80%
    0.75 %     2.75 %     2.75 %
Greater than 80%
    1.00 %     3.00 %     3.00 %

 
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
commercial rate (whether or not such rate is actually charged by the
Administrative Agent), which is not intended to be the
 
20

--------------------------------------------------------------------------------


Administrative Agent’s lowest or most favorable rate of interest at any one
time.  Any change in the Prime Rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change; provided that the Administrative Agent shall not be
obligated to give notice of any change in the Prime Rate.
 
Pro Rata Share means:
 
 
(a)
with respect to a Lender’s obligation to make Revolving Loans, participate in
L/C Obligations, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage,
carried out to nine decimal places, obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and (y)
from and after the time the Revolving Commitment has been terminated or reduced
to zero, the percentage, carried out to nine decimal places, obtained by
dividing (i) the aggregate unpaid principal amount of such Lender’s Revolving
Outstandings by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings;

 
 
(b)
with respect to all other matters as to a particular Lender, the percentage,
carried out to nine decimal places, obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate amount of Revolving Commitment of all Lenders;
provided that in the event the Commitments have been terminated or reduced to
zero, Pro Rata Share shall be the percentage, carried out to nine decimal
places, obtained by dividing (A) the principal amount of such Lender’s Revolving
Outstandings by (B) the principal amount of all outstanding Revolving
Outstandings.

 
Reaffirmation Agreement means the Reaffirmation and Amendment to Guaranty and
Collateral Agreement dated as of the Restatement Date by and among the Loan
Parties and the Administrative Agent.
 
Regulation D means Regulation D of the FRB.
 
Regulation U means Regulation U of the FRB.
 
Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement  of Section 4043(a), or the failure of a Pension Plan
to meet the minimum funding standards of Section 412 of the Code (without regard
to whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA)
or under Section 302 of ERISA.
 
Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 66⅔%;
provided that the Pro Rata Share held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
 
21

--------------------------------------------------------------------------------


Restatement Date - see Section 12.1.
 
Revolving Commitment means $150,000,000, as reduced from time to time pursuant
to Section 6.1 or increased from time to time pursuant to Section 2.1.2.
 
Revolving Loan - see Section 2.1.1.
 
Revolving Loan Availability means that the lesser of (i) the Revolving
Commitment, and (ii) the Borrowing Base.
 
Revolving Loan Excess Availability means, at any time, the Revolving Loan
Availability minus Revolving Outstandings.
 
Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the L/C
Obligations.
 
SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
 
Senior Note Indenture means the Indenture dated as of December 28, 2006 between
the Company, each of the guarantors party thereto, and U.S. Bank National
Association, as trustee.
 
Senior Notes means the $200,000,000 Senior Unsecured Notes due 2012 issued by
the Company in 2006 pursuant to the Senior Note Indenture.
 
Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer, secretary or
the treasurer of such Loan Party.
 
Subordinated Debt means the Foreign Affiliate Loans and any other unsecured
consensual Debt of the Company which has subordination terms, covenants, pricing
and other terms which have been approved in writing by the Required Lenders.
 
Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof.
 
Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time on or after the Closing Date.
 
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the
 
 
22

--------------------------------------------------------------------------------

 

election of directors or other managers of such corporation, partnership,
limited liability company or other entity.  Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of the Company.
 
Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
 
Terminated Lender – see Section 5.1.2.
 
Termination Date means the earlier to occur of (a) January 30, 2012; or (b) such
other date on which the Commitment terminates pursuant to Section 6 or 13.
 
Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a material Reportable Event, (b) the withdrawal of Company or
any other member of the Controlled Group from such Pension Plan during a plan
year in which Company or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA which has a
Material Adverse Effect, or was deemed such under Section 4068(f) of ERISA, (c)
the termination of such Pension Plan, the filing of a notice of intent to
terminate the Pension Plan or the treatment of an amendment of such Pension Plan
as a termination under Section 4041 of ERISA which has a Material Adverse
Effect, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan which has a Material Adverse Effect or (e) any event or condition that
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Pension Plan which has a Material
Adverse Effect.
 
Titan Europe means Titan Europe Plc, a United Kingdom company, whose principal
activity is manufacturing and selling steel wheels, undercarriage components and
assemblies for tracked and wheeled “off road” vehicles in the agricultural,
construction, and mining industries.
 
Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
Type - see Section 2.2.1.
 
UCC is defined in the Guaranty and Collateral Agreement.
 
Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
 
23

--------------------------------------------------------------------------------

 

Virginia Facility means that facility currently occupied by Titan Wheel
Corporation of  Virginia as its principal place of business located at 227
Allison Gap Road, Saltville, Virginia.
 
Withholding Certificate - see Section 7.6(d).
 
Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
 
1.2 Other Interpretive Provisions.  (a)  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.
 
(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
 
(c) The term “including” is not limiting and means “including without
limitation.”
 
(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
 
(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
 
(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties.  Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.
 
 
24

--------------------------------------------------------------------------------

 

SECTION 2  
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 
2.1 Commitments.  On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:
 
2.1.1 Revolving Commitment.  Each Lender with a Revolving Commitment agrees to
make loans on a revolving basis (“Revolving Loans”) from time to time until the
Termination Date in such Lender’s Pro Rata Share of such aggregate amounts as
the Company may request from all Lenders; provided that the Revolving
Outstandings will not at any time exceed Revolving Loan Availability.  Each of
the parties hereto acknowledges and agrees that the Revolving Outstandings on
the Restatement Date are equal to $30,000,000 consisting of $25,000,000
outstanding Revolving Loans and $5,000,000 L/C Obligations (together, the
"Outstanding Existing Revolving Loan Balance"); provided, that on the
Restatement Date, the Company intends to repay all $25,000,000 of outstanding
Revolving Loans.  Each of the parties hereto further acknowledges and agrees
that on the Restatement Date, the obligations of the Company with respect to the
"Revolving Commitment" and "Revolving Loans" under the Existing Credit Agreement
shall continue as the Revolving Commitment and the Revolving Loans,
respectively, hereunder. On the Restatement Date, each Revolving Lender will
make a Revolving Loan in an amount equal to its Pro Rata Share of the
Outstanding Existing Revolving Loan Balance with the proceeds thereof being paid
on a pro rata revolving basis, to the extent necessary to properly reflect their
respective Revolving Commitments, to Lenders who were Revolving Lenders under
the Existing Credit Agreement and who remain Revolving Lenders on and after the
Restatement Date.  Within the limits and provisions of this Agreement Company
may make such borrowings, repay such advances, and make additional borrowing
under the Loan.
 
2.1.2 Increase in Commitments.
 
(a) Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Revolving Commitment by an amount
(for all such requests) not exceeding $100,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $50,000,000, and (ii)
the Company may make a maximum of two such requests that are accepted by the
Lenders.  At the time of sending such notice, the Company (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Administrative Agent).
 
 
25

--------------------------------------------------------------------------------

 

(b) Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase.  Any Lender not responding within
such time period shall be deemed to have declined to increase its Revolving
Commitment.
 
(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder.
 
(d) Effective Date and Allocations.  If the Lenders by their collective
responses agree to increase their Revolving Commitments by not less than the
amount the Company has requested, then on the date that the Administrative Agent
and the Company shall agree upon (the “Increase Effective Date”) the Revolving
Commitment shall be increased in accordance with the Company’s request, with the
final allocation of such increase among the Lenders as agreed by the Company and
the Administrative Agent.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.  Conversely, if the Lenders do not agree, collectively,
to increase their Revolving Commitments in an amount equal to or greater than
the Company’s request, there will be no such increase and the Administrative
Agent shall so advise the Company.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in a sufficient number
to provide an original for each Lender) signed by a Senior Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Section 9 and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.1.2, the representations and
warranties contained in Section 9.4 shall be deemed to refer to the most recent
financial statements furnished pursuant to Section 10.1.1 or 10.1.2, and (B) no
Default exists.  The Company shall execute and deliver to the Lenders as of the
Increase Effective Date new Notes in the amount of the increased Revolving
Commitment with the Pro Rata Share for each Lender being fixed in accordance
with the final allocation as determined above.  Contemporaneously therewith, the
Lender shall cancel and return to the Company the Notes which were previously
delivered to them.  Simultaneously with the Increase Effective Date, the Company
shall be deemed to have borrowed under the new Notes a sum equal to the amount
needed to pay off the old/prior notes (including any such due under Section 8.4
so as to reallocate
 
26

--------------------------------------------------------------------------------


    the Revolving Outstandings prior to the increase, pro rata among the Lenders
in accordance with each Lender’s Revolving Commitment after the increase.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.3, 7.5, or 15.1 to the contrary.
 
2.1.3 L/C Commitment.  (a)  Subject to Section 2.1.3(b) and Section 2.3.1, the
Issuing Lender agrees to issue letters of credit, in each case containing such
terms and conditions as are permitted by this Agreement and are reasonably
satisfactory to the Issuing Lender (each, a “Letter of Credit”), at the request
of and for the account of the Company from time to time before the scheduled
Termination Date and, as more fully set forth in Section 2.3.2, each Lender
agrees to purchase a participation in each such Letter of Credit; provided that
(i) the L/C Obligations shall not at any time exceed $30,000,000, (ii) the
Revolving Outstandings shall not at any time exceed Revolving Loan Availability
and (iii) the Issuing Lender shall not be required to issue any Letter of Credit
at any time that a Defaulting Lender exists unless and until either (a) a New
Lender has replaced the Defaulting Lender in accordance with Section 15.1.2 or
(b) the Company has made arrangements satisfactory to the Issuing Lender to
eliminate any risk to the Issuing Lender from all Defaulting Lenders, including,
without limitation, by cash collateralizing the Defaulting Lenders’ Pro Rata
Share of all outstanding L/C Obligations.
 
(b)           The Issuing Lender shall not issue any Letter of Credit, if (i)
the expiry date of such requested Letter of Credit would occur more than twelve
months after the date of issuance, unless the Required Lenders have approved
such expiry date, or (ii) the expiry date of such requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless all the Lenders
have approved such expiry date.
 
2.2 Loan Procedures.
 
2.2.1 Various Types of Loans.  Each Revolving Loan shall be divided into
tranches which are either a Base Rate Loan or a LIBOR Loan (each a “Type” of
Loan), as the Company shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3.  LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”.  Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than eight (8) different Groups of LIBOR
Loans shall be outstanding at any one time.  All borrowings, conversions and
repayments of Revolving Loans shall be effected so that each Lender will have a
ratable share (according to its Pro Rata Share) of all Types and Groups of
Loans.  Notwithstanding the foregoing or any other provision of this Agreement,
the Company may not select any Interest Period for a LIBOR Loan which is longer
than the date or dates selected by the Administrative Agent from time to time
for any syndication of the Loans.
 
2.2.2 Borrowing Procedures.  The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit E
or telephonic 
 
27

--------------------------------------------------------------------------------


notice (followed immediately by a Notice of Borrowing) to the Administrative
Agent of each proposed borrowing not later than (a) in the case of a Base Rate
borrowing, 12:00 P.M., Chicago time, on the proposed date of such borrowing, and
(b) in the case of a LIBOR Rate borrowing, 12:00 P.M., Chicago time, at least
three Business Days prior to the proposed date of such borrowing.  Each such
notice shall be effective upon receipt by the Administrative Agent, shall be
irrevocable, and shall specify the date, amount and Type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor.  Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof.  Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 11 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date.  Each
borrowing shall be on a Business Day.  Each Base Rate borrowing shall be in an
aggregate amount of at least Five Hundred Thousand and No/100 Dollars
($500,000.00) and an integral multiple of One Hundred Thousand and No/100
Dollars ($100,000.00), and each LIBOR borrowing shall be in an aggregate amount
of at least One Million and No/100 Dollars ($1,000,000.00) and an integral
multiple of at least One Hundred Thousand and No/100 Dollars ($100,000.00).
 
2.2.3 Conversion and Continuation Procedures.  (a)  Subject to Section 2.2.1,
the Company may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:
 
(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than Five Hundred Thousand and No/100 Dollars
($500,000.00) or a higher integral multiple of One Hundred Thousand and No/100
Dollars ($100,000.00) into Loans of the other Type; or
 
(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than One Million and No/100 Dollars ($1,000,000.00)
or a higher integral multiple of One Hundred Thousand and No/100 Dollars
($100,000.00) for a new Interest Period;
 
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
One Million and No/100 Dollars ($1,000,000.00) and an integral multiple of One
Hundred Thousand and No/100 Dollars ($100,000.00).
 
(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the
 
 
28

--------------------------------------------------------------------------------

 

Administrative Agent of each proposed conversion or continuation not later than
(i) in the case of conversion into Base Rate Loans, 12:00 P.M., Chicago time, on
the proposed date of such conversion and (ii) in the case of conversion into or
continuation of LIBOR Loans, 12:00 P.M., Chicago time, at least three Business
Days prior to the proposed date of such conversion or continuation, specifying
in each case:
 
(A) the proposed date of conversion or continuation;
 
(B) the aggregate amount of Loans to be converted or continued;
 
(C) the Type of Loans resulting from the proposed conversion or continuation;
and
 
(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.
 
(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.
 
(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.
 
(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
 
2.3 Letter of Credit Procedures.
 
2.3.1 L/C Applications.  The Company shall give notice to the Administrative
Agent and the Issuing Lender of the proposed issuance of each Letter of Credit
on a Business Day which is at least three Business Days (or such lesser number
of days as the Administrative Agent and the Issuing Lender shall agree in any
particular instance in their sole discretion) prior to the proposed date of
issuance of such Letter of Credit.  Each such notice shall be accompanied by an
L/C Application, duly executed by the Company and in all respects satisfactory
to the Administrative Agent and the Issuing Lender, together with such other
documentation, including any Issuer Documents, as the Administrative Agent or
the Issuing Lender may request in support thereof, it being understood that each
L/C Application shall specify, among other things, the date on which the
proposed Letter of Credit is to be issued, the expiration date of such Letter of
Credit and if such Letter of Credit is to be transferable.  Any Letter of Credit
outstanding after the scheduled Termination Date which is Cash Collateralized
for the benefit of the Issuing Lender shall be the sole responsibility of the
Issuing Lender.  So long as the Issuing Lender has
 
29

--------------------------------------------------------------------------------


not received written notice that the conditions precedent set forth in Section
12 with respect to the issuance of such Letter of Credit have not been
satisfied, the Issuing Lender shall issue such Letter of Credit on the requested
issuance date.  The Issuing Lender shall promptly advise the Administrative
Agent of the issuance of each Letter of Credit and of any amendment thereto,
extension thereof or event or circumstance changing the amount available for
drawing thereunder.  In the event of any inconsistency between the terms of the
any L/C Application or Issuer Document and the terms of this Agreement, the
terms of this Agreement shall control.
 
2.3.2 Participations in Letters of Credit.  Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Commitment, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such L/C
Obligation.  If the Company does not pay any L/C Obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such L/C
Obligation.  The Administrative Agent shall promptly notify such Lenders of such
deemed request and, without the necessity of compliance with the requirements of
Section 2.2.2, 12.2 or otherwise such Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan.  The proceeds of such Loan
shall be paid over by the Administrative Agent to the Issuing Lender for the
account of the Company in satisfaction of such reimbursement obligations.  For
the purposes of this Agreement, the unparticipated portion of each L/C
Obligation shall be deemed to be the Issuing Lender’s “participation”
therein.  The Issuing Lender hereby agrees, upon request of the Administrative
Agent to deliver to the Administrative Agent a list of all outstanding Letters
of Credit issued by the Issuing Lender, together with such information related
thereto as the Administrative Agent may reasonably request.
 
2.3.3 Reimbursement Obligations.  (a) The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made.  Any amount not reimbursed on the
date of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Lender of such payment or disbursement, 2%.  The Issuing Lender
shall notify the Company and the Administrative Agent whenever any demand for
payment is made under any Letter of Credit by the beneficiary thereunder;
provided that the failure of the Issuing Lender to so notify the Company or the
Administrative Agent shall not affect the rights of the Issuing Lender or the
Lenders in any manner whatsoever.
 
 
30

--------------------------------------------------------------------------------

 

(b)           The Company’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit), (c)
the validity, sufficiency or genuineness of any document which the Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof.  Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.


2.3.4 Funding by Lenders to Issuing Lender.  If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender through the Administrative Agent in full for such
payment or disbursement by 12:00 P.M., Chicago time, on the date of such payment
or disbursement, (b) a Revolving Loan may not be made in accordance with Section
2.3.2 or (c) any reimbursement received by the Issuing Lender from the Company
is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Lender with a Revolving
Commitment shall be obligated to pay to the Administrative Agent for the account
of the Issuing Lender, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Company under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof.  Each Lender irrevocably
and unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the Issuing Lender’s account the amount of such other
Lender’s Pro Rata Share of such payment or disbursement.  If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
by 1:00 P.M., Chicago time, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in
 
31

--------------------------------------------------------------------------------


effect and (b) thereafter, the Base Rate from time to time in effect.  Any
Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.
 
2.3.5 Existing Letters of Credit.  The Letters of Credit outstanding on the
Restatement Date and listed on Schedule 2.3.5 hereto (the “Existing Letters of
Credit”) were issued pursuant to the Existing Credit Agreement and were the only
letters of credit issued under the Existing Credit Agreement which were
outstanding as of the Restatement Date.  The Company, Issuing Lender and each of
the Lenders hereby agree with respect to the Existing Letters of Credit that
such Existing Letters of Credit, for all purposes under this Agreement,
including, without limitation, Sections 2.1.3 and 2.3.3, shall be deemed to be
Letters of Credit governed by the terms and conditions of this Agreement.
 
2.4 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
automatic increases, whether or not such maximum stated amount is in effect at
such time.
 
2.5 Commitments Several.  The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.
 
2.6 Certain Conditions.  Except as otherwise provided in this Agreement no
Lender shall have an obligation to make any Loan, or to permit the continuation
of or any conversion into any LIBOR Loan, and the Issuing Lender shall not have
any obligation to issue any Letter of Credit, if an Event of Default or Default
exists.
 
SECTION 3 EVIDENCING OF LOANS.
 
3.1 Notes.  The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to such Lender’s Revolving Commitment.
 
3.2 Recordkeeping.  The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period
 
32

--------------------------------------------------------------------------------


for such Loan shall begin and end.  The aggregate unpaid principal amount so
recorded shall be rebuttably presumptive evidence of the principal amount of the
Loans owing and unpaid.  The failure to so record any such amount or any error
in so recording any such amount shall not, however, limit or otherwise affect
the Obligations of the Company hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.
 
SECTION 4 INTEREST.
 
4.1 Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:
 
(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and
 
(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;
 
provided that at any time an Event of Default exists, and only as long as it
continues, unless the Required Lenders otherwise consent, the interest rate
applicable to each Loan shall be increased by 2% (and, in the case of
Obligations not bearing interest, such Obligations shall bear interest at the
Base Rate applicable to Revolving Loans plus 2%), provided further that such
increase may thereafter be rescinded by the Required Lenders, notwithstanding
Section 15.1.  Notwithstanding the foregoing, upon the occurrence of an Event of
Default under Section 13.1.1 or 13.1.4, such increase shall occur automatically.
 
4.2 Interest Payment Dates.  Accrued interest on each Base Rate Loan shall be
payable in arrears on the first day of each calendar month, upon a prepayment of
such Loan and at maturity.  Accrued interest on each LIBOR Loan shall be payable
on the last day of each Interest Period relating to such Loan, upon a prepayment
of such Loan, and at maturity.  After maturity, and at any time an Event of
Default exists, accrued interest on all Loans shall be payable on demand.
 
4.3 Setting and Notice of LIBOR Rates.  The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender.  Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error.  The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.
 
33

--------------------------------------------------------------------------------


4.4 Computation of Interest.  Interest shall be computed for the actual number
of days elapsed on the basis of a year of 365/366 days for purposes of each Base
Rate Loan, and 360 days for each LIBOR Loan.  The applicable interest rate for
each Base Rate Loan shall change simultaneously with each change in the Base
Rate.
 
4.5 Interest under Existing Credit Agreement.  The Company, Lenders and
Administrative Agent hereby agree that any and all accrued and unpaid interest
on the “Loans” under, and as such term is defined in, the Existing Credit
Agreement shall be due and payable, for the pro rata benefit of the Existing
Lenders, on the Restatement Date; provided, however, the Lenders agree to waive
any fee due pursuant to Section 8.4 arising from the prepayment of LIBOR Loans
on the Restatement Date in connection with the assumption and restatement of the
Original Loans on the Restatement Date.
 
SECTION 5 FEES.
 
5.1 Non-Use Fee.  The Company agrees to pay to the Administrative Agent for the
account of each Lender a non-use fee (“Non-Use Fee”), for the period from the
Restatement Date to the Termination Date, at the Non-Use Fee Rate of such
Lender’s Pro Rata Share (as adjusted from time to time) of the average daily
unused amount of the Revolving Commitment calculated on a quarterly basis.  For
purposes of calculating usage under this Section, the Revolving Commitment shall
be deemed used to the extent of Revolving Outstandings.  Such Non-Use Fee shall
be payable in arrears on the first day of each calendar quarter and on the
Termination Date for any period then ending for which such Non-Use Fee shall not
have previously been paid.  The Non-Use Fee shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.
 
5.2 Letter of Credit Fees.  (a)  The Company agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate of such Lender’s Pro Rata Share (as adjusted
from time to time) of the undrawn amount of such Letter of Credit (computed for
the actual number of days elapsed on the basis of a year of 360 days); provided
that, unless the Required Lenders otherwise consent, the rate applicable to each
Letter of Credit shall be increased by 2% at any time, but only for so long as,
that an Event of Default exists.  Such letter of credit fee shall be payable in
arrears on the first day of each calendar quarter and on the Termination Date
(or such later date on which such Letter of Credit expires or is terminated) for
the period from the date of the issuance of each Letter of Credit (or the last
day on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.
 
(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing
 
34

--------------------------------------------------------------------------------


 
and/or administration of letters of credit in similar situations and (ii) a
letter of credit fronting fee in the amount equal to .125% per annum for each
Letter of Credit, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Termination Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 2.4.
 
5.3 Administrative Agent’s and Lenders’ Fees.  The Company agrees to pay the
Administrative Agent and the Lenders the fees set forth in the Fee Letter.
 
5.4 Fees, Charges and Expenses under Existing Credit Agreement.  The Company,
Lenders and Administrative Agent hereby agree that any and all accrued and
unpaid fees, charges and expenses owing by any Loan Party to Administrative
Agent or any Lender under the Existing Credit Agreement or any of the agreements
or documents contemplated thereby shall be due and payable, for the pro rata
benefit of the Existing Lenders, on the Restatement Date.
 
SECTION 6  
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

 
6.1 Reduction or Termination of the Revolving Commitment.
 
6.1.1 Voluntary Reduction or Termination of the Revolving  Commitment.  The
Company may from time to time on at least five (5) Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings.  Any such reduction shall be in an amount
not less than One Million and No/100 Dollars ($1,000,000.00) or a higher
integral multiple of One Hundred Thousand and No/100 Dollars
($100,000.00).  Concurrently with any reduction of the Revolving Commitment to
zero, the Company shall pay all interest on the Revolving Loans, all Non-Use
Fees and all letter of credit fees and shall Cash Collateralize in full all L/C
Obligations.
 
6.1.2 Mandatory Reductions of Revolving Commitment.  On the date of a Mandatory
Prepayment Event under Section 6.2.2(a)(iii) hereof, the Revolving Commitment
shall be reduced by the amount of such mandatory prepayment; provided, however,
such reduction shall not exceed $100,000,000.  In the event of a Mandatory
Prepayment Event under Section 6.2.2(a)(i) or (ii) hereof, the Revolving
Commitment shall not be reduced by any amount.
 
 
35

--------------------------------------------------------------------------------

 

6.1.3 All Reductions of the Revolving Commitment.  All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.
 
6.2 Prepayments.
 
6.2.1 Voluntary Prepayments.  The Company may from time to time prepay the Loans
in whole or in part; provided that the Company shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
(i) three Business Days prior to any date of prepayment of LIBOR Loans and (ii)
12:00 P.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment.  Any such partial prepayment shall be in an amount equal to Five
Hundred Thousand and No/100 Dollars ($500,000.00) or a higher integral multiple
of One Hundred Thousand and No/100 Dollars ($100,000.00) for Base Rate Loans and
One Million and No/100 Dollars ($1,000,000.00) or a higher integral multiple of
One Hundred Thousand and No/100 Dollars ($100,000.00) for LIBOR Loans.
 
6.2.2  Mandatory Prepayments.
 
(a) The Company shall make a prepayment of the Loans until paid in full upon the
occurrence of any of the following (each a “Mandatory Prepayment Event”) at the
following times and in the following amounts (such applicable amounts being
referred to as “Designated Proceeds”):
 
 
(i)  
Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any Asset Disposition, in an amount equal to 100% of such Net Cash Proceeds.

 
 
(ii)  
Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any issuance of Capital Securities of any Loan Party (excluding (x) any issuance
of Capital Securities pursuant to any employee or director option program,
benefit plan or compensation program; (y) any issuance by a Subsidiary to the
Company or another Subsidiary to the Company or another Subsidiary or (z) if
waived by the Required Lenders, any issuance of Capital Securities in connection
with a Change of Control of any Loan Party), in an amount equal to 100% of such
Net Cash Proceeds (except to the extent such proceeds are intended to be, and in
fact are, reinvested within 180 days from such date of issuance).

 
 
(iii)  
Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any issuance of any Debt of any Loan Party (excluding Debt permitted by Section
11.1(a) through (i) hereof), in an amount equal to

 
 
36

--------------------------------------------------------------------------------


 
100% of such Net Cash Proceeds to the extent not used for acquisitions by a Loan
Party within one hundred eighty (180) days thereafter.
 
(b) If on any day the Revolving Outstandings exceeds the Borrowing Base, the
Company shall immediately prepay Revolving Loans and/or Cash Collateralize the
outstanding L/C Obligations, or do a combination of the foregoing, in an amount
sufficient to eliminate such excess.
 
(c) If on any day on which the Revolving Commitment is reduced pursuant to
Section 6.1.2 the Revolving Outstandings exceeds the Revolving Commitment, the
Company shall immediately prepay Revolving Loans or Cash Collateralize the
outstanding L/C Obligations, or do a combination of the foregoing, in an amount
sufficient to eliminate such excess.
 
6.3 Manner of Prepayments.
 
6.3.1 All Prepayments.  Each voluntary partial prepayment shall be in a
principal amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) or a
higher integral multiple of One Hundred Thousand and No/100 Dollars
($100,000.00) for Base Rate Loans and One Million and No/100 Dollars
($1,000,000.00) or a higher integral multiple of One Hundred Thousand and No/100
Dollars ($100,000.00) for LIBOR Loans.  Any partial prepayment of a Group of
LIBOR Loans shall be subject to the proviso of Section 2.2.3(a).  Any prepayment
of a LIBOR Loan on a day other than the last day of an Interest Period therefor
shall include interest on the principal amount being repaid and shall be subject
to Section 8.4.  Except as otherwise provided by this Agreement, all principal
payments in respect of the Loans shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.
 
6.4 Repayments.
 
6.4.1 Revolving Loans.  The Revolving Loans of each Lender shall be paid in full
and the Revolving Commitment shall terminate on the Termination Date.
 
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
 
7.1 Making of Payments.  All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than 1:00 p.m., Chicago time, on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day.  The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender.  All payments under
Section 8.1 shall be
 
37

--------------------------------------------------------------------------------


made by the Company directly to the Lender entitled thereto without setoff,
counterclaim or other defense.
 
7.2 Application of Certain Payments.  So long as no Default  or Event of Default
has occurred and is continuing, (a) payments matching specific scheduled
payments then due shall be applied to those scheduled payments and (b) voluntary
and mandatory prepayments shall be applied as set forth in Sections 6.2 and
6.3.  After the occurrence and during the continuance of an Default or Event of
Default, all amounts collected or received by the Administrative Agent or any
Lender as proceeds from the sale of, or other realization upon, all or any part
of the collateral shall be applied as the Administrative Agent shall determine
in their discretion or, in the absence of a specific determination by the
Administrative Agent, as set forth in the Guaranty and Collateral
Agreement.  Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.
 
7.3 Due Date Extension.  If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.
 
7.4 Setoff.  The Company agrees that the Administrative Agent and each Lender
has all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with the Administrative Agent or such Lender.
 
7.5 Proration of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or
otherwise), on account of (a) principal of or interest on any Loan, but
excluding (i) any payment pursuant to Section 5, Section 8.7 or 15.6, (ii)
payments of interest on any Affected Loan or  (b) its participation in any L/C
Obligation in excess of its applicable Pro Rata Share of payments and other
recoveries obtained by all Lenders on account of principal of and interest on
the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans (or
sub-participations in L/C Obligations) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.
 
 
38

--------------------------------------------------------------------------------

 

7.6 Taxes.
 
(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense.  To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.
 
(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b).  To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.
 
(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c).  A certificate prepared in
good faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.
 
(d) (i)           To the extent permitted by applicable law, each Lender that is
not a United States person within the meaning of Code section 7701(a)(30) (a
“Non-U.S. Participant”) shall deliver to the Company and the Administrative
Agent on or prior to the Restatement Date (or in the case of a Lender that is an
Assignee, on the date of such assignment to such Lender) two accurate and
complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption
 
 
39

--------------------------------------------------------------------------------


 
from, or a reduced rate in, United States withholding tax on interest payments
to be made hereunder or any Loan.  If a Lender that is a Non-U.S. Participant is
claiming a complete exemption from withholding on interest pursuant to Sections
871(h) or 881(c) of the Code, the Lender shall deliver (along with two accurate
and complete original signed copies of IRS Form W-8BEN) a certificate in form
and substance reasonably acceptable to the Administrative Agent (any such
certificate, a “Withholding Certificate”).  In addition, each Lender that is a
Non-U.S. Participant  agrees that from time to time after the Restatement Date,
(or in the case of a Lender that is an Assignee, after the date of the
assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Company and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.  No Non-U.S. Participant shall become a Lender if such
Person fails to deliver a Withholding Certificate.
 
(ii)           Each Lender that is not a Non-U.S. Participant (other than any
such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax.  To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate in any material respects
as result of change in circumstances with respect to the status of a Lender,
such Lender shall, to the extent permitted by applicable law, deliver to the
Company and the Administrative Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or the Administrative Agent’s
exemption from United States backup withholding tax.
 
(iii)           The Company shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).
 
(iv)           Each Lender agrees to indemnify the Administrative Agent and hold
the Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted.  This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.


40

--------------------------------------------------------------------------------


SECTION 8  
INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 
8.1 Increased Costs.  (a)  If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:  (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.
 
(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such Lender or such controlling
 
41

--------------------------------------------------------------------------------


 
Person for such reduction so long as such amounts have accrued on or after the
day which is 180 days prior to the date on which such Lender first made demand
therefor.  Each Lender agrees that, a promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Company pursuant to this Section.
 
8.2 Basis for Determining Interest Rate Inadequate or Unfair.  (a) If (i) the
Administrative Agent reasonably determines (which determination shall be binding
and conclusive on the Company) that by reason of circumstances affecting the
interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or (ii) the Required Lenders advise the
Administrative Agent that (1) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of any requested LIBOR Loan or conversion to or continuation of any LIBOR
Loan, (2) adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period with respect to a proposed LIBOR Loan or
in connection with a Base Rate Loan or (3) the LIBOR Rate as determined by the
Administrative Agent will not adequately and fairly reflect the funding or
borrowing cost to such Lenders of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1), then the Administrative Agent shall promptly notify
the other parties thereof and, so long as such circumstances shall continue, (y)
no Lender shall be under any obligation to make any LIBOR Loans or Base Rate
Loans as to which the interest rate is determined with reference to the LIBOR
Rate or convert any Base Rate Loans into LIBOR Loans and (z) on the last day of
the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan as to which the
interest rate is not determined with reference to the LIBOR Rate; or
 
(b) If the Lenders having 50% or more of the Revolving Commitment determine
(which determination shall be conclusive and binding upon the Company) that the
LIBOR Rate or the Base Rate, as the case may be, will not adequately and fairly
reflect the funding or borrowing costs to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans, the
Administrative Agent shall give notice thereof to the Company and the Lenders as
soon as practicable thereafter including with such notice, the Lenders’
certification as aforesaid and such notice shall remain in effect from the date
of such delivery until the Administrative Agent (upon the instruction of the
such Lenders) revokes such notice.  Each Lender shall instruct the
Administrative Agent to revoke the notice as soon as possible after the
circumstances initially giving rise to such notice shall cease or pass with
respect to such Lender.
 
8.3 Changes in Law Rendering LIBOR Loans Unlawful.  If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law
 
42

--------------------------------------------------------------------------------


or regulation by any governmental or other regulatory body charged with the
administration thereof, should make it (or in the good faith judgment of any
Lender cause a substantial question as to whether it is) unlawful for any Lender
to make, maintain or fund LIBOR Loans or to determine or change interest rates
based on the LIBOR Rate, then such Lender shall promptly notify each of the
other parties hereto and, so long as such circumstances shall continue, (a) such
Lender shall have no obligation to make or convert any Base Rate Loan into a
LIBOR Loan (but shall make Base Rate Loans as to which the interest rate is not
determined with reference to the LIBOR Rate concurrently with the making of or
conversion of Base Rate Loans into LIBOR Loans by the Lenders which are not so
affected, in each case in an amount equal to the amount of LIBOR Loans which
would be made or converted into by such Lender at such time in the absence of
such circumstances) or, if such notice relates to the unlawfulness or asserted
unlawfulness of charging interest based on the LIBOR Rate, to make Base Rate
Loans as to which the interest rate is determined with reference to the LIBOR
Rate (but shall convert such Base Rate Loans to Base Rate Loans as to which the
rate of interest is not determined with reference to the LIBOR Rate) and (b) on
the last day of the current Interest Period for each LIBOR Loan of such Lender
(or, in any event,  on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.
 
8.4 Funding Losses.  The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement.  For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.
 
8.5 Right of Lenders to Fund through Other Offices.  Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 
 
43

--------------------------------------------------------------------------------

 

8.6 Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.
 
8.7 Mitigation of Circumstances; Replacement of Lenders.  (a)  Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Section 8.2 or 8.3 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Company and the Administrative Agent).  Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Company of) any event described in clause (i) or (ii)
above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.
 
(b) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.
 
8.8 Conclusiveness of Statements; Survival of Provisions.  Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error.  Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall
 
44

--------------------------------------------------------------------------------


survive repayment of the Obligations, cancellation of any Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.
 
SECTION 9 REPRESENTATIONS AND WARRANTIES.
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:
 
9.1 Organization.  Each Loan Party is validly existing and in good standing
under the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
 
9.2 Authorization; No Conflict.  Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Company is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Company hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or (iii)
any agreement, indenture, instrument or other document, or any judgment, order
or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents).
 
9.3 Validity and Binding Nature.  Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
 
9.4 Financial Condition.  The audited consolidated financial statements of the
Company and its Subsidiaries as at Company’s Fiscal Year 2007, and the unaudited
consolidated condensed financial statements of the Company and the Subsidiaries
as at September 30, 2008, copies of each of which have been delivered to each
Lender, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly the consolidated financial condition of the
Company and its Subsidiaries as at such date(s) and the results of their
operations for the periods then ended.
 
45

--------------------------------------------------------------------------------


 
9.5 No Material Adverse Change.  Since Company’s Fiscal Year 2007, there has
been no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.
 
9.6 Litigation and Contingent Liabilities.  No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect, except as set
forth in Schedule 9.6.  Other than any liability incident to such litigation or
proceedings, no Loan Party has any material contingent liabilities not listed on
Schedule 9.6 or permitted by Section 11.1.
 
9.7 Ownership of Properties; Liens.  Each Loan Party owns good and, in the case
of real property,  marketable title to all of its properties and assets, real
and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.
 
9.8 Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of each Domestic Subsidiary are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than those in
favor of the Administrative Agent, and such securities were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities.  Schedule 9.8 sets forth the authorized Capital Securities of each
Domestic Subsidiary as of the Restatement Date and all of the issued and
outstanding Capital Securities of each Domestic Subsidiary is, directly or
indirectly, owned by the Company.  As of the Restatement Date, except as set
forth on Schedule 9.8, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Domestic Subsidiary.
 
9.9 Pension Plans.  (a) Each Pension Plan complies in all material respects with
all applicable requirements of law and regulations.  No contribution failure
under Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan has occurred with respect to any Pension Plan, sufficient to give rise to a
Lien under Section 302(f) of ERISA, or otherwise to have a Material Adverse
Effect.  There are no pending or, to the knowledge of Company, threatened,
claims, actions, investigations or lawsuits against any Pension Plan, any
fiduciary of any Pension Plan, or Company or other any member of the Controlled
Group with respect to a Pension Plan which could reasonably be expected to have
a Material Adverse Effect.  Neither the Company nor any other member of the
Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Pension
Plan which would subject that Person to any material liability.  Within the past
five years, neither the Company nor any other member of the Controlled Group has
engaged in a
 
46

--------------------------------------------------------------------------------


transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect.  No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.
 
(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such plan
which would have a Material Adverse Effect; and neither the Company nor any
other member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated which could reasonably be expected to have a Material Adverse Effect,
or that any such plan is or may become insolvent.
 
9.10 Investment Company Act.  No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
 
9.11 Regulation U.  The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
 
9.12 Taxes.  Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP (subject, in
the case of such unaudited statements, to the absence of footnotes and to normal
year-end adjustments) shall have been set aside on its books.  The Loan Parties
have made adequate reserves on their books and records in accordance with GAAP
(subject, in the case of such unaudited statements, to the absence of footnotes
and to normal year-end adjustments) for all taxes that have accrued but which
are not yet due and payable.  No Loan Party has participated in any transaction
that relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).
 
47

--------------------------------------------------------------------------------


 
9.13 Solvency, etc.  On the Restatement Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party
other than as set forth in Schedule 9.13 hereto, individually, (a) the fair
value of its assets is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated in accordance with GAAP, (b) the present fair saleable
value of its assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) it is
able to realize upon its assets and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.
 
9.14 Environmental Matters.  The on-going operations of each Loan Party comply
in all respects with all Environmental Laws, except such non-compliance which
could not (if enforced in accordance with applicable law) reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect.  Each Loan Party has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law and required for their respective ordinary course
operations, and for their reasonably anticipated future operations, and each
Loan Party is in compliance with all terms and conditions thereof, except where
the failure to do so could not reasonably be expected to result in material
liability to any Loan Party and could not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.  No Loan
Party or any of its properties or operations is subject to, or reasonably
anticipates the issuance of, any written order from or agreement with any
Federal, state or local governmental authority, nor subject to any judicial or
docketed administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance.  There are no Hazardous Substances
or other conditions or circumstances existing with respect to any property,
except for the Freeport Facility, arising from operations prior to the Closing
Date, or relating to any waste disposal, of any Loan Party that would reasonably
be expected to result, either individually or in the aggregate, in a Material
Adverse Effect.  Except for Titan Tire Corporation (only with respect to the
Freeport Facility), no Loan Party has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws or, to the
best of Company’s knowledge, have released, leaked, disposed of or otherwise
discharged Hazardous Substances.
 
9.15 Insurance.  Set forth on Schedule 9.15 is a complete and materially
accurate summary of the property and casualty insurance program of the Loan
Parties as of the Restatement Date (including the names of all insurers, policy
numbers, expiration dates, amounts and types of coverage, annual premiums,
exclusions, deductibles, self-insured retention, and a description in reasonable
detail of any self-insurance program, retrospective rating plan, fronting
arrangement or other risk assumption arrangement involving any Loan
Party).  Each Loan Party
 
48

--------------------------------------------------------------------------------


and its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.
 
9.16 Real Property.  Set forth on Schedule 9.16 is a complete and materially
accurate list, as of the Restatement Date, of the address of all real property
owned or leased by any Loan Party, together with, in the case of leased
property, the name and mailing address of the lessor of such property.
 
9.17 Information.  All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).  The Lenders
acknowledged that these projections and forecasts are based on the Company’s
expectations and are subject to a number of risks and uncertainties, certain of
which are beyond the Company’s control.  Actual results could differ materially
from these projections and forecasts as a result of certain factors, including,
(i) changes in the Company’s end-user markets as a result of world economics or
regulatory influences, (ii) fluctuations in currency translations, (iii) changes
in the marketplace, including new products and pricing changes by the Company’s
competitors, (iv) availability and price of raw materials, (v) levels of
operating efficiencies, (vi) actions of domestic and foreign governments, (vii)
results of investments, and (viii) ability to secure financing at reasonable
terms.  Any changes in such factors could lead to significantly different
results.  The Company undertakes no obligation to update or revise any such
projections or forecasts, whether as a result of new information, future events
or otherwise.  In light of these risks and uncertainties, there can be no
assurance that the projections and forecasts contained in this Agreement will in
fact transpire.
 
9.18 Intellectual Property.  Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.
 
49

--------------------------------------------------------------------------------


 
9.19 Burdensome Obligations.  No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.
 
9.20 Labor Matters.  Except as set forth on Schedule 9.20, no Loan Party is
subject to any labor or  collective bargaining agreement.  There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect.  Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters which could
reasonably be expected to have a Material Adverse Effect.
 
9.21 No Default.  No Event of Default or Default exists or would result from the
incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.
 
9.22 Subordinated Debt.  The subordination provisions of the Subordinated Debt
are enforceable against the holders of the Subordinated Debt by the
Administrative Agent and the Lenders.
 
9.23 Subsidiary Assets.  No Subsidiary, other than the Foreign Subsidiaries and
Domestic Subsidiaries, owns assets other than as disclosed on Schedule 9.23,
which Schedule describes both the type and approximate value of such assets.
 
SECTION 10 AFFIRMATIVE COVENANTS.
 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:
 
10.1 Reports, Certificates and Other Information.  Except as such information is
available to the public by disclosures required by the United States Securities
and Exchange Commission, furnish to the Administrative Agent and each Lender:
 
10.1.1 Annual Report.  Promptly when available and in any event within 90 days
after the close of each Fiscal Year a copy of the annual audit report of the
Company for such Fiscal Year, including therein consolidated balance sheets and
statements of earnings and cash flows of the Company and its Subsidiaries at the
end of such Fiscal Year, each certified without adverse reference to going
concern value and without qualification by independent auditors of recognized
standing selected by the Company and reasonably acceptable to the Administrative
Agent.
 
10.1.2 Interim Reports.  (a)  Promptly when available and in any event within 45
days after the end of each Fiscal Quarter, consolidated balance sheets of each
of (i) the Company and
 
50

--------------------------------------------------------------------------------


(ii) the Obligors as of the end of such Fiscal Quarter, together with
consolidated statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, certified by a Senior Officer of the
Company; and if the Administrative Agent requests, (b) promptly when available
and in any event within 30 days after the end of each month, consolidated
balance sheets of each of (i) the Company and (ii) the Obligors as of the end of
such month, together with consolidated statements of earnings and a consolidated
statement of cash flows for such month and for the period beginning with the
first day of such Fiscal Year and ending on the last day of such month,
certified by a Senior Officer of the Company.
 
10.1.3 Compliance Certificates.  Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing a computation of each of the financial ratios and
restrictions set forth in Section 11.14 and to the effect that such officer has
not become aware of any Event of Default or Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.
 
10.1.4 Notice of Default, Litigation and ERISA Matters.  Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:
 
(a) the occurrence of an Event of Default or a Default;
 
(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;
 
(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to
 
51

--------------------------------------------------------------------------------


 
any post-retirement welfare benefit plan or other employee benefit plan of the
Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;
 
(d) any cancellation or material change in any insurance maintained by any Loan
Party; or
 
(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.
 
10.1.5 Borrowing Base Certificates.  Within thirty (30) days of the end of each
of the first three Fiscal Quarters of each Fiscal Year and within sixty (60)
days of the end of the last Fiscal Quarter of each Fiscal Year, a Borrowing Base
Certificate dated as of the end of such Fiscal Quarter and executed by a Senior
Officer of the Company on behalf of the Company (provided that (a) the Company
shall deliver a Borrowing Base Certificate within twenty-five (25) days after
the end of each calendar month if during such month the average daily balance of
the Revolving Outstandings exceeded $125,000,000, (b) at any time an Event of
Default exists, the Administrative Agent may require the Company to deliver
Borrowing Base Certificates more frequently than quarterly), (c) the Company
may, but is not required to, deliver a Borrowing Base Certificate as of the date
of any request by Company for a Revolving Loan, and (d) the Borrowing Base
Certificate for each Fiscal Quarter shall be based on the Company’s unaudited
financial statements.  In the event the Company fails to timely deliver a
Borrowing Base Certificate as set forth hereinabove, then, in addition to all
other remedies set forth herein, the Base Rate Margin, LIBOR Margin and L/C Fee
Rate shall be automatically adjusted at the highest rates set forth in the
Pricing Grid, until such Borrowing Base Certificate is delivered.
 
10.1.6 Management Recommendation Reports.  If requested by the Administrative
Agent and if not otherwise prohibited, promptly upon receipt thereof, copies of
all detailed financial or management recommendation reports, if any, submitted
to the Company by independent auditors in connection with each annual audit made
by such auditors of the books of the Company.
 
10.1.7 Budgets.  As soon as practicable, and in any event not later than 30 days
after the commencement of each Fiscal Year, a consolidated financial budget for
the Company for such Fiscal Year (including annual operating and cash flow
budgets) prepared in a manner consistent with the budget delivered by the
Company to the Lenders prior to the Restatement
 
52

--------------------------------------------------------------------------------


Date or otherwise in a manner reasonably satisfactory to the Administrative
Agent, and such budgets shall have been prepared by the Company in good faith.
 
10.1.8 Senior Notes, Subordinated Debt and Other Material Debt
Notices.  Promptly following receipt, copies of any notices (including notices
of default or acceleration) received from any holder or trustee of, under or
with respect to the Senior Notes, any Subordinated Debt with an original
principal amount greater than $10,000,000, or any other Material Debt.
 
10.1.9 Other Information.  Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.
 
10.2 Books, Records and Inspections.  Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and after and as long as an Event of Default continues the Company hereby
authorizes such independent auditors to discuss such financial matters with any
Lender or the Administrative Agent or any representative thereof), and to
examine (and, at the expense of the Loan Parties, photocopy extracts from) any
of its books or other records; and permit, and cause each other Loan Party to
permit, the Administrative Agent and its representatives to inspect the
Inventory and other tangible assets of the Loan Parties, to perform appraisals
of the equipment of the Loan Parties, and to inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Inventory, Accounts and any other collateral, all at the expense of the
Administrative Agent (except as set out in this Agreement).  If an Event of
Default or Default exists, all such inspections or audits by the Administrative
Agent shall be at the Company’s expense.
 
10.3 Maintenance of Property; Insurance.
 
(a) Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in normal working order and
condition, ordinary wear and tear excepted.
 
(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies acceptable to the Administrative Agent, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated, but which shall
 
53

--------------------------------------------------------------------------------


 
insure against all risks and liabilities of the type identified on Schedule 9.15
and shall have insured amounts no less than, and deductibles no higher than,
those set forth on such schedule; and, upon request of the Administrative Agent
or any Lender, furnish to the Administrative Agent or such Lender annually or
upon any renewal of any policy a certificate setting forth in reasonable detail
the nature and extent of all insurance maintained by the Loan Parties and
delineating thereon the special provisions enumerated herein.  The Company shall
cause each issuer of an insurance policy to provide the Administrative Agent,
for the benefit of any Lender, with an endorsement (i) showing the
Administrative Agent as additional insured and loss payee with respect to each
policy of property insurance and naming the Administrative Agent on behalf of
the Lenders as an additional insured with respect to each policy of liability
insurance, (ii) providing that 30 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy, (iii)
providing breach of warranty coverage with respect to each policy of property
insurance, and (iv) providing a waiver of subrogation in favor of the
Administrative Agent on behalf of the Lenders.  The Company shall execute and
deliver to the Administrative Agent a collateral assignment, in form and
substance satisfactory to the Administrative Agent, of each business
interruption insurance policy maintained by the Company.
 
(c)           UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT
MAY PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS.  THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL.  THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.
 
 
54

--------------------------------------------------------------------------------

 


10.4 Compliance with Laws; Payment of Taxes and Liabilities.  (a)  Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.
 
10.5 Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).
 
10.6 Use of Proceeds.  Use the proceeds of the Loans and the Letters of Credit,
solely to fund and pay for acquisitions approved by the Required Lenders, for
working capital purposes, for Capital Expenditures and for other general
business purposes; and not use or permit any proceeds of any Loan to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of ‘purchasing or carrying’ any Margin Stock.
 
10.7 Employee Benefit Plans.
 
(a) Unless and to the extent any Pension Plan is terminated, maintain, and cause
each other member of the Controlled Group to maintain, each Pension Plan in
substantial compliance with all applicable requirements of law and regulations.
 
 
55

--------------------------------------------------------------------------------

 

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.
 
(c) Without the Administrative Agent’s prior consent, not to be unreasonably
withheld, not, and not permit any other member of the Controlled Group to (i)
seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.
 
(d) If any Person institutes steps to terminate a Pension Plan, and as a result
of such termination the Company or any member of the Controlled Group could be
required to make a contribution to such Pension Plan or otherwise incur a
liability to such Pension Plan, the Company shall promptly notify the
Administrative Agent.
 
10.8 Environmental Matters.  If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets.  Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance.  To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.
 
10.9 Further Assurances.  Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are (A) secured by the assets of the type
that the Loan Documents purport to grant a security interest in, including all
Capital Securities of each Domestic Subsidiary, of (i) the Company, (ii) each
Domestic Subsidiary and (iii) any Subsidiary that becomes a guarantor of the
Senior Notes or any other Material Debt, and (B) guaranteed by each Domestic
Subsidiary and any Subsidiary that becomes a guarantor of the Senior Notes or
any other Material Debt, in each case as the Administrative Agent may determine,
including (x) the execution and delivery of guaranties, security agreements,
pledge agreements, mortgages, deeds of trust, financing statements and other
documents, and the filing or recording of any of the foregoing, and (y) the
delivery of
 
56

--------------------------------------------------------------------------------


certificated securities and other collateral with respect to which perfection is
obtained by possession.  If the Administrative Agent at any time has a
reasonable basis to believe that there may be a violation of any Environmental
Laws by any Loan Party, on, at, in, under, above, to, from or about any of its
Mortgaged Real Property, which, in each case, could reasonably be expected to
have a Material Adverse Effect then each Loan Party, with respect to such
Mortgaged Real Property, upon the Administrative Agent’s written request shall
cause the performance of such environmental audits, including subsurface
sampling of soil and groundwater, and preparation of such environmental reports,
at the Company’s expense, as the Administrative Agent and the Company may
mutually agree, or, if any Default or Event of Default then exists and is
continuing, as the environmental consulting firms reasonably acceptable to the
Administrative Agent suggest and shall be in form and substance acceptable to
the Administrative Agent.
 
10.10 Deposit Accounts.  Unless the Administrative Agent otherwise consents in
writing, which consent shall not be unreasonably withheld, in order to
facilitate the Administrative Agent’s and the Lenders’ maintenance and
monitoring of their security interests in the collateral, maintain its and all
of Domestic Subsidiaries’ principal deposit accounts with the Administrative
Agent and the Lenders; provided, that any deposit account maintained with a
Lender other than the Administrative Agent is subject to a tri-party account
control agreement with respect to each such account on terms acceptable to the
Administrative Agent.
 
10.11 Intentionally omitted.
 
10.12 Syndication.  Enter into such modifications to the Loan Documents as the
Administrative Agent may reasonably request as necessary for the syndication of
the Loans and the Commitments.
 
10.13 Appraisals.  Each Loan Party shall, upon the Administrative Agent’s
written request, (i) cause the performance of such appraisals of the Collateral
(excluding the Real Estate), at Lenders’ expense (except with respect to the
initial appraisals and any appraisal undertaken after an Event of Default which
shall be at Company’s expense), as the Administrative Agent may from time to
time reasonably request, which shall be conducted by the prior appraisal firms
or reputable firms reasonably acceptable to the Administrative Agent and shall
be in form and substance acceptable to the Administrative Agent, and (ii) permit
the Administrative Agent or its representatives to have access to all Real
Estate for the purpose of conducting such appraisals as the Administrative Agent
deems appropriate; provided that if an Event of Default shall not have occurred,
the Administrative Agent shall request such appraisals no more frequently than
once annually from and after the Restatement Date.  Obligors shall reimburse the
Administrative Agent for the costs of such appraisals for which they are
responsible, and the same will constitute a part of  the Obligations secured
hereunder.  The Administrative Agent agrees to use reasonable efforts to limit
the costs of such appraisals to not more than $75,000 per year without limiting
the scope of any such appraisal.  The 
 
57

--------------------------------------------------------------------------------


Administrative Agent agrees to notify Company if any such appraisal exceeds or
is anticipated to exceed such amount.
 
10.14 Immaterial Subsidiaries’ Assets.  Not permit any Immaterial Subsidiary
listed on Schedule 9.23 to own assets (excluding, in the case of Titan Tire
Corporation of Texas, the Brownsville Facility) having an aggregate book value
which is greater than 130% of that aggregate amount expressed in Schedule 9.23.
 
10.15 Escrow.  All payment Assignments made by the Obligors to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940 and all
Pledged Equity (as defined in the Guaranty and Collateral Agreement) and stock
powers relating thereto shall be deposited with the Escrow Agent pursuant to the
terms of the Escrow Agreement.
 
SECTION 11 NEGATIVE COVENANTS
 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:
 
11.1 Debt.  Not, and not permit any other Loan Party to, create, incur,
guaranty, assume or suffer to exist any Debt, except:
 
(a) Debt of the Company and the Loan Parties in an aggregate outstanding amount
not at any time exceeding $50,000,000;
 
(b) Obligations under this Agreement and the other Loan Documents;
 
(c) Debt of the Company to any Domestic Subsidiary or Debt of any Domestic
Subsidiary to the Company or another Domestic Subsidiary; provided that such
Debt shall be evidenced by a demand note in form and substance reasonably
satisfactory to the Administrative Agent and pledged and delivered to the
Administrative Agent pursuant to the Collateral Documents as additional
collateral security for the Obligations, and the obligations under such demand
note shall be subordinated to the Obligations of the Company hereunder in a
manner reasonably satisfactory to the Administrative Agent;
 
(d) Hedging Obligations approved by the Administrative Agent and incurred in
favor of a Lender or an Affiliate thereof for bona fide hedging purposes and not
for speculation;
 
(e) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased nor the
amortization thereof decreased;
 
58

--------------------------------------------------------------------------------


 
(f) Unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;
 
(g) Debt in respect of Taxes, assessments, governmental charges or levies and
claims for labor, materials, and supplies to the extent payment thereof shall
not at the time be required by Section 10.4;
 
(h) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.5 and purchasers in connection with dispositions permitted under
Section 11.5; and
 
(i) the Senior Notes.
 
Notwithstanding the foregoing, neither the Company nor any other Loan Party
shall be permitted to incur Debt hereunder to the extent the Company or any
other Loan Party is prohibited from incurring such Debt pursuant to the terms of
the documents governing any Material Debt.
 
11.2 Liens.  Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired) including without
limitation the Freeport Facility and the Bryan Facility, except:
 
(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;
 
(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and securing obligations not exceeding in the aggregate
$20,000,000 at any time and (ii) Liens in the form of deposits or pledges
incurred in connection with worker’s compensation, unemployment compensation and
other types of social security (excluding Liens arising under ERISA) or in
connection with surety bonds, bids, performance bonds and similar obligations)
for sums not overdue or being contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services and, in each case, for which it maintains adequate
reserves;
 
(c) Liens described on Schedule 11.2 as of the Restatement Date;
 
(d) subject to the limitation set forth in Section 11.1(a), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party
 
59

--------------------------------------------------------------------------------


 
(and not created in contemplation of such acquisition) and (iii) Liens that
constitute purchase money security interests on any property securing debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within 20
days of the acquisition thereof and attaches solely to the property so acquired;
 
(e) attachments, appeal bonds, judgments and other similar Liens, which would
not be reasonably expected to result in a Material Adverse Effect arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;
 
(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;
 
(g) Liens arising under the Loan Documents; and
 
(h) the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof).
 
11.3 Operating Leases.  Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by the Loan Parties (on a
consolidated basis) to exceed $15,000,000 in any Fiscal Year, except in any
Fiscal Year when prepayment described in Section 11.4(e)(vi) may occur.
 
11.4 Restricted Payments.  Not, and not permit any other Loan Party to, (a) make
any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities in excess of $5,000,000 in the aggregate in
any Fiscal Year, (c) pay any management fees or similar fees to any of its
equityholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Subordinated Debt,
(e) make any voluntary redemption, prepayment, defeasance, repurchase or any
other voluntary payment in respect of any Senior Notes or any other Material
Debt (other than a Debt secured by a Permitted Lien if the asset securing such
Debt is sold in accordance with Section 11.5); or (f) set aside funds for any of
the foregoing.  Notwithstanding the foregoing, (i) any Subsidiary may pay
dividends or make other distributions to the Company or to a Domestic
Subsidiary; (ii) the Company may make regularly scheduled payments of interest
in respect of Subordinated Debt to the extent permitted under the subordination
provisions thereof; (iii) the Loan Parties may make regularly scheduled
principal and interest payments in respect of, and may prepay with any Permitted
Refinancing, the Senior Notes and any other Material Debt; (iv) the Company may
pay a cash dividend in any Fiscal Quarter of not more than $1,000,000 in the
aggregate; (v) the Company may pay directors’ fees and reimbursable expenses;
and (vi) in addition to the
 
60

--------------------------------------------------------------------------------


purchase or redemption of Capital Securities permitted pursuant to clause (b) of
this Section 11.4, the Company may make Permitted Redemptions during the term of
this Agreement on any date, so long as, after giving effect thereto, tested only
as of the date thereof and not subject to a retest due to a change in any of the
following at any time thereafter: (A) the Company’s Revolving Loan Excess
Availability is equal to or greater than $100,000,000 (B) the Available Amount
equals or exceeds $0 and (C) no Event of Default or Default exists or would
result therefrom.  For purposes of clarification, neither the Company nor any
other Loan Party shall make any payment otherwise permitted to be made under
this Section 11.4 to the extent such payment would be prohibited pursuant to the
terms of the documents governing any Material Debt.
 
11.5 Mergers, Consolidations, Sales.  Not, and not permit any other Loan Party
to, (a) create any Subsidiary; (b) without the Required Lenders’ prior written
consent, not to be unreasonably withheld, to consummate any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, including, without limitation, Titan
Europe, (c) sell, transfer, convey or lease all or any substantial part of its
assets or Capital Securities (including the sale of Capital Securities of any
Subsidiary) except for sales of Inventory in the ordinary course of business or
as otherwise allowed in this Agreement, or (d) sell or assign with or without
recourse any receivables.  Notwithstanding the foregoing, the following shall be
permitted:  (i) with Required Lenders’ prior written consent (such consent not
to be unreasonably withheld) the sale, transfer, conveyance or other disposition
by a Loan Party of machinery and equipment during the term of this Agreement
having an Orderly Liquidation Value not exceeding $50,000,000 in the aggregate,
provided however, no disposition may occur if and to the extent that any such
contemplated disposition is for a cash amount which is less than the Orderly
Liquidation Value of any such asset; (ii) transfers between Obligors provided
that the Administrative Agent maintains a first priority perfected security
interest in the asset transferred; (iii) sales of the Capital Securities of any
Foreign Subsidiary; and (iv) the sale, transfer, conveyance or other disposition
by a Loan Party of equipment or fixtures that are obsolete or no longer used or
useful in such Loan Party’s business and having a value not exceeding
$10,000,000 in the aggregate in any Fiscal Year, provided such equipment or
fixtures is replaced by equipment or fixtures of comparable value or worth and
provided further that the Administrative Agent maintains a first priority
perfected security interest in the replacement equipment or fixtures. With
respect to any disposition of assets or other properties permitted pursuant to
clause (i) above, the Administrative Agent agrees, upon reasonable prior written
notice, to release the Lien on such assets or other properties in order to
permit the applicable Loan Party to effect such disposition and shall execute
and deliver to Company at Company’s expense, appropriate UCC-3 termination
statements and other releases as reasonably requested by Company.
 
 
61

--------------------------------------------------------------------------------

 

11.6 Modification of Organizational Documents.  Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders.
 
11.7 Transactions with Affiliates.  Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) other
than in the ordinary course of business and which is on fair and reasonable
terms which are no less favorable than are obtainable from any Person which is
not one of its Affiliates. In addition, if any such transaction or series of
related transactions involves payments in excess of $10,000,000 in the
aggregate, the terms of these transactions if not previously disclosed in
Schedule 11.7 must be disclosed in advance to the Administrative Agent.  All
such transactions existing as of the date hereof are described on Schedule
11.7.  No Loan Party shall enter into any lending or borrowing transaction with
any employees of any Loan Party, except loans to their respective employees on
an arm’s-length basis in the ordinary course of business consistent with past
practices for travel expenses, relocation costs and similar purposes and stock
option financing up to a maximum of $500,000 in the aggregate at any one time
outstanding.
 
11.8 Unconditional Purchase Obligations.  Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services, which is outside of the
ordinary course of business and inconsistent with past practices.
 
11.9 Inconsistent Agreements.  Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any indebtedness owed to the Company or any other Subsidiary,
(ii) make loans or advances to any Loan Party or (iii) transfer any of its
assets or properties to any Loan Party, other than (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (B) restrictions or conditions imposed by
any agreement relating to purchase money indebtedness, Capital Leases and other
secured indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such indebtedness and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.
 
 
62

--------------------------------------------------------------------------------

 

11.10 Business Activities; Issuance of Equity.  Not, and not permit any other
Loan Party to, engage in any line of business other than the businesses engaged
on the date hereof and businesses reasonably related thereto and shall not and
not permit any other Loan Party to change its business objectives, purposes or
operations if such activities could in any way adversely effect the repayment of
the Loans or any other Debt or could reasonably be expected to result in a
Material Adverse Effect.  Not, and not permit any other Loan Party to, issue any
Capital Securities other than (a) any issuance of shares of the Company’s Common
Stock pursuant to (i) a stock split approved by the Company’s board of directors
or (ii) any employee or director option program, benefit plan or compensation
program; (b) any issuance by a Subsidiary to the Company or another Subsidiary
in accordance with Section 11.4; or (c) for a merger or acquisition with the
prior written consent of the Administrative Agent, which shall not be
unreasonably withheld.
 
11.11 Investments.  Except as otherwise expressly permitted by this Section 11,
no Loan Party shall make or permit to exist any Investment in, any Person,
except that (a) Obligors may hold investments comprised of notes payable, or
stock or other securities issued by Account Debtors to any Obligor pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, so long as Obligors deliver
physical possession of such note payable, stock or other security to the
Administrative Agent along with all endorsements and stock powers requested by
the Administrative Agent with respect to any such note payable, stock or
security that exceeds $1,000,000; (b) each Loan Party may maintain its existing
investments in its Subsidiaries and in Titan Europe as of the Restatement Date
as set forth on Schedule 11.11; (c) Obligors may on any date make Permitted
Minority Investments (and once made, such Investments may be maintained), so
long as, after giving effect thereto, tested only as of the date thereof and not
subject to a retest due to a change in any of the following at any time
thereafter: (A) the Company’s Revolving Loan Excess Availability is equal to or
greater than $100,000,000, (B) the Available Amount equals or exceeds $0 and (C)
no Event of Default or Default exists or would result therefrom; (d) so long as
no Default or Event of Default shall have occurred and be continuing, the
Obligors’ may use available unrestricted cash balances, subject to a perfected
security interest in such investment in favor of the Administrative Agent
(provided that with respect to investments existing on the Restatement Date,
such security interest is not required to be perfected prior March 31, 2009), to
acquire (i) marketable direct obligations issued or unconditionally guaranteed
by the United States of America or any agency thereof maturing within one year
from the date of acquisition thereof, (ii) commercial paper maturing no more
than one year from the date of creation thereof and currently having the highest
rating obtainable from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc., (iii) certificates of deposit, maturing no more than
one year from the date of creation thereof, issued by commercial banks
incorporated under the laws of the United States of America, and either (A) such
certificate of deposit is fully insured by the FDIC or (B) is issued by such
commercial banks, each having combined capital, surplus and undivided profits of
not less than $200,000,000 and having a senior unsecured rating of “A” or better
by a nationally recognized rating agency (an “A Rated Bank”), (iv) interest or
non-interest bearing
 
63

--------------------------------------------------------------------------------


deposits and time deposits, maturing no more than 30 days from the date of
creation thereof, in each case with A Rated Banks or Lenders and (v) mutual
funds that invest solely in one or more of the investments described in clauses
(i) through (iv) above; and (e) Obligors may hold notes payable or other
indebtedness from any Foreign Subsidiary of any Loan Party, provided that (A)
each such Foreign Subsidiary shall have executed and delivered to each such
Obligor, a demand note (collectively, the “Intercompany Notes”) to evidence any
such intercompany Indebtedness owing at any time by such Foreign Subsidiary to
such Obligor, which Intercompany Notes shall be in form and substance
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Administrative Agent pursuant to a pledge agreement or security agreement in
form and content satisfactory to the Administrative Agent in its sole discretion
as additional collateral security for the Obligations, (B) each Loan Party shall
record all intercompany transactions on its books and records in a manner
consistent with past practices, (C) at the time any such intercompany loan or
advance is made by any Obligor to any Foreign Subsidiary and after giving effect
thereto, each such Obligor shall be Solvent, (D) no Default or Event of Default
exists or would occur and be continuing after giving effect to any such proposed
intercompany loan, (E) the recipient of such intercompany loans shall be
creditworthy as determined by the Administrative Agent, (F) such foreign
intercompany loans do not exceed at any time, in the aggregate, the sum of
$50,000,000; and (G) the Company’s Revolving Loan Excess Availability is equal
to or greater than $100,000,000 after giving effect to such Investment.
 
11.12 Restriction of Amendments to Certain Documents.  Not amend or otherwise
modify, or waive any rights under, the Foreign Affiliate Loans, or Senior Notes
if, in any case, such amendment, modification or waiver could be adverse to the
interests of the Lenders.
 
11.13 Fiscal Year.  Not change its Fiscal Year.
 
11.14 Financial Covenants.
 
11.14.1 Intentionally Omitted.
 
11.14.2 Fixed Charge Coverage Ratio.  In the event the average daily balance of
the Revolving Outstandings exceed $125,000,000 during any 30 day period ending
during any Fiscal Quarter, not permit the Fixed Charge Coverage Ratio for the
Computation Period ending on the last day of such Fiscal Quarter to be less than
1.0 to 1.0.
 
11.14.3 Collateral Coverage.  Not permit (a) the sum of the Borrowing Base, plus
the unrestricted cash of all Obligors; divided by (b) the Revolving
Outstandings, to be less than one and one-fifth (1.20).
 
11.14.4 Cancellation of Debt.  Not, and not permit any other Loan Party to,
cancel any claim or debt owing to it, except for reasonable consideration
negotiated on an arms-length basis and in the ordinary course of business
consistent with past practices and customary write downs and charge offs for bad
debts consistent with past practices.
 
64

--------------------------------------------------------------------------------


 
11.15 ERISA.  No Loan Party shall cause or permit to occur an event which could
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA or cause or permit to occur a Termination Event to the extent
such Termination Event could reasonably be expected to have a Material Adverse
Effect.
 
11.16 Inventory.  Not permit Inventory of the Loan Parties having an aggregate
book value exceeding Sixty Million and No/100 Dollars ($60,000,000.00) at any
time to be in a location or locations other than the Mortgaged Real Property,
the Brownsville Facility, the Freeport Facility, the Bryan Facility, and that
facility currently occupied by Titan Wheel Corporation of Virginia as its
principal place of business.
 
11.17 Restricted Subsidiaries.  Neither Titan Luxembourg S.A.R.L., Titan Europe
nor any of their respective Subsidiaries shall (i) become Restricted
Subsidiaries (as defined in the Senior Note Indenture) under the Senior Note
Indenture or (ii) guaranty or directly or indirectly provide credit support for
any Material Debt.
 
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
 
The effectiveness of this Agreement is subject to the following conditions
precedent:
 
12.1 Effectiveness.  The effectiveness of this Agreement is subject to the
condition precedent that the Administrative Agent shall have received all of the
following, each duly executed and dated the Restatement Date (or such earlier
date as shall be satisfactory to the Administrative Agent), in form and
substance satisfactory to the Administrative Agent (and the date on which all
such conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Restatement Date”):
 
12.1.1 Notes.  A Note for each Lender.
 
12.1.2 Authorization Documents.  For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the secretary of each Loan Party;
(b) good standing certificates in its state of incorporation (or formation) and
in each other state requested by the Administrative Agent; (c) bylaws (or
similar governing document); (d) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; and (e) signature and incumbency certificates
of its officers executing any of the Loan Documents (it being understood that
the Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein), all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification.
 
12.1.3 Consents, etc.  Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the
 
65

--------------------------------------------------------------------------------


execution, delivery and performance by the Loan Parties of the documents
referred to in this Section 12.
 
12.1.4 Reaffirmation.  The Reaffirmation Agreement, all other Collateral
Documents, and all instruments, documents, certificates and agreements executed
or delivered pursuant thereto (including intellectual property assignments and
all pledged Collateral, with undated irrevocable transfer powers executed in
blank, which shall be executed by each Loan Party).
 
12.1.5 Assignments.  The Escrow Agent shall have received all payment
Assignments made by the Obligors to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940 and all Pledged Equity and stock powers
required to be delivered to the Administrative Agent pursuant to the terms of
the Guaranty and Collateral Agreement.
 
12.1.6 Real Estate Documents.  With respect to each parcel of Mortgaged Real
Property, a duly executed amendment to the Mortgage, in form and substance
acceptable to the Administrative Agent, together with:
 
(a) a date-down of the existing ALTA Loan Title Insurance Policy containing such
endorsements as the Administrative Agent may reasonably require; and
 
(b) to the extent necessary to obtain the date-down referenced in clause (a) of
this Section 12.1.6, a survey certified to the Administrative Agent for the
benefit of the Lenders meeting such standards as the Administrative Agent may
reasonably establish.
 
12.1.7 Opinions of Counsel.  Opinions of counsel for each Obligor covering the
laws of the state of Illinois.
 
12.1.8 Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.
 
12.1.9 Subordination.  A duly executed reaffirmation of the existing
subordination letter with respect to the Foreign Affiliate Loans.
 
12.1.10 Payment of Fees.  Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable under the Fee
Letter on or before the Restatement Date, together with all Attorney Costs of
the Administrative Agent to the extent invoiced prior to the Restatement Date,
plus such additional amounts of Attorney Costs as shall constitute the
Administrative Agent’s reasonable estimate of Attorney Costs incurred or to be
incurred by the Administrative Agent through the closing proceedings (provided
that such estimate shall not thereafter preclude final settling of accounts
between the Company and the Administrative Agent).
 
 
66

--------------------------------------------------------------------------------

 

12.1.11 Compliance.  The Obligors shall be in full compliance with the terms of
this Agreement and other Loan Documents and no Event of Default or Default shall
have occurred or be continuing.
 
12.1.12 Search Results; Lien Terminations.  Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Restatement
Date, listing all effective financing statements which name any Obligor (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements and (b) such other Uniform Commercial Code
termination statements as the Administrative Agent may reasonably request.
 
12.1.13 Filings, Registrations and Recordings.  The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create or continue in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the collateral described therein,
prior to any other Liens (subject only to Liens permitted pursuant to Section
11.2), in proper form for filing, registration or recording.
 
12.1.14 Borrowing Base Certificate.  A Borrowing Base Certificate with an
effective date as of the end of the Company’s third 2008 Fiscal Quarter.
 
12.1.15 Closing Certificate.  A certificate executed by an officer of the
Company on behalf of the Company certifying the matters set forth in Section
12.2.1 as of the Restatement Date.
 
12.1.16 Prior Lender Consents.  A consent from each Existing Lender set forth on
Annex C in form satisfactory to the Administrative Agent.
 
12.1.17 Other.  Such other documents as the Administrative Agent or any Lender
may reasonably request.
 
12.2 Conditions.  The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit (including any such Loan or
Letter of Credit made or issued on the Restatement Date) is subject to the
following further conditions precedent that:
 
12.2.1 Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:
 
(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier
 
67

--------------------------------------------------------------------------------

 
date, in which case such representations and warranties shall be true and
correct as of such earlier date); and
 
(b) no Event of Default or Default shall have then occurred and be continuing.
 
12.2.2 Confirmatory Certificate.  If requested by the Administrative Agent or
any Lender, the Administrative Agent shall have received a certificate dated the
date of such requested Loan or Letter of Credit and signed by a duly authorized
representative of the Company as to the matters set out in Section 12.2.1 (it
being understood that each request by the Company for the making of a Loan or
the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Administrative Agent or any Lender may reasonably request in support
thereof.
 
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.
 
13.1 Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:
 
13.1.1 Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.
 
13.1.2 Non-Payment of Other Debt.  Any default shall occur which is not cured
within any applicable cure period under the terms applicable to any Debt of any
Loan Party in an aggregate amount (for all such Debt so affected and including
undrawn committed or available amounts and amounts owing to all creditors under
any combined or syndicated credit arrangement) exceeding Ten Million and No/100
Dollars ($10,000,000.00) and such default shall (a) consist of the failure to
pay such Debt when due, whether by acceleration or otherwise, or (b) accelerate
the maturity of such Debt or permit the holder or holders thereof, or any
trustee or agent for such holder or holders, to cause such Debt to become due
and payable (or require any Loan Party to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its expressed maturity.
 
13.1.3 Other Material Obligations.  Default which is not cured within any
applicable cure period in the payment when due, or in the performance or
observance of, any material obligation of, or condition agreed to by, any Loan
Party with respect to any material purchase or lease of goods or services where
such default, singly or in the aggregate with all other such defaults, might
reasonably be expected to have a Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 

13.1.4 Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.
 
13.1.5 Non-Compliance with Loan Documents.  (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Section 10.1.5, 10.3(b),10.5
or 10.6 or Section 11; or (b) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days.
 
13.1.6 Representations; Warranties.  Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.
 
13.1.7 Pension Plans.  (a)  any Loan Party does not materially comply with ERISA
and all other federal and local laws concerning benefit plans, or (b) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that the Company or any member of the Controlled Group have
incurred on the date of such withdrawal) is material.
 
13.1.8 Judgments.  Final judgments which could result in a Material Adverse
Effect rendered against any Loan Party and shall not have been paid, discharged
or vacated or had execution thereof stayed pending appeal within 90 days after
entry or filing of such judgments, provided that the Party is diligently
pursuing post-judgment relief.
 
13.1.9 Invalidity of Collateral Documents, etc.  Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any
 
69

--------------------------------------------------------------------------------


 
Loan Party) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document.
 
13.1.10 Invalidity of Subordination Provisions, etc.  Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any Subordinated
Debt, shall cease to be in full force and effect, or any Loan Party or any other
Person (including the holder of any applicable Subordinated Debt) shall contest
in any manner the validity, binding nature or enforceability of any such
provision.
 
13.1.11 Change of Control.  A Change of Control shall occur.
 
13.1.12 Material Adverse Effect.  The occurrence of any event having a Material
Adverse Effect, as reasonably determined by the Administrative Agent.
 
13.1.13   Intentionally Omitted.


13.2 Effect of Event of Default.  If any Event of Default described in Section
13.1.4 shall occur in respect of the Company, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Company shall become immediately obligated
to Cash Collateralize all L/C Obligations, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any L/C Obligations, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Company shall immediately become obligated to
Cash Collateralize the L/C Obligations (all or any, as applicable), all without
presentment, demand, protest or notice of any kind.  The Administrative Agent
shall promptly advise the Company of any such declaration, but failure to do so
shall not impair the effect of such declaration.  Any cash collateral delivered
hereunder shall be held by the Administrative Agent (without liability for
interest thereon) and applied to the L/C Obligations as and to the extent
due.  After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.  During the existence of any Event of
Default or Default the Administrative Agent shall specifically be permitted to
communicate directly with the Company’s certified public accountants and Company
hereby authorizes and instructs those accountants to disclose such financial
information as the Administrative Agent shall request.
 
70

--------------------------------------------------------------------------------


 
SECTION 14 THE ADMINISTRATIVE AGENT.
 
14.1 Appointment and Authorization.  Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Administrative Agent shall not
have any duty or responsibility except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
 
14.2 Issuing Lender.  The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith.  The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent”, as used in this Section 14,
included the Issuing Lender with respect to such acts or omissions and (b) as
additionally provided in this Agreement with respect to the Issuing Lender.
 
14.3 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.  Any decision to foreclose a Mortgaged
Real Property shall require the consent of the Administrative Agent.
 
14.4 Exculpation of Administrative Agent.  Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
 
71

--------------------------------------------------------------------------------


 
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.
 
14.5 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender.  For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.
 
14.6 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Event of Default or Default
and stating that such notice is a “notice of default”.  The Administrative
 
72

--------------------------------------------------------------------------------


 
Agent will notify the Lenders of its receipt of any such notice.  The
Administrative Agent shall take such action with respect to such Event of
Default or Default as may be requested by the Required Lenders in accordance
with Section 13; provided that unless and until the Administrative Agent has
received any such request, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default or Default as it shall deem advisable or in the best
interest of the Lenders.
 
14.7 Credit Decision.  Each Lender acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.
 
14.8 Indemnification.  Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct.  No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses
 
73

--------------------------------------------------------------------------------


 
(including Attorney Costs and Taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company.  The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.
 
14.9 Administrative Agent in Individual Capacity.  Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though Bank of America was not the Administrative
Agent hereunder and without notice to or consent of any Lender.  Each Lender
acknowledges that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.  With
respect to its Loans (if any),  Bank of America and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though Bank of America was not the Administrative Agent,
and the terms “Lender” and “Lenders” include Bank of America and its Affiliates,
to the extent applicable, in their individual capacities.
 
14.10 Successor Administrative Agent.  The Administrative Agent may resign upon
30 days’ notice to the Lenders.  If the Administrative Agent resigns under this
Agreement, the Required Lenders, with (so long as no Event of Default exists)
the consent of the Company (which shall not be unreasonably withheld or
delayed), shall appoint from among the Lenders a successor agent for the
Lenders.  If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor agent from among
the Lenders.  Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as the Administrative Agent shall be terminated.
After the retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Section 14 and Sections 15.5 and
15.16 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent under this Agreement.  If no
successor agent has accepted appointment as the Administrative Agent by the date
which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and
 
74

--------------------------------------------------------------------------------


 
the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
 
14.11 Collateral Matters.  The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or (iii)
subject to Section 15.1, if approved, authorized or ratified in writing by the
Required Lenders or (b) to subordinate its interest in any collateral to any
holder of a Lien on such collateral which is permitted by Section 11.2(d)(i) or
(d)(iii)  (it being understood that the Administrative Agent may conclusively
rely on a certificate from the Company in determining whether the Debt secured
by any such Lien is permitted by Section 11.1(a)).  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of collateral pursuant to this Section 14.11.  Each
Lender hereby authorizes the Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.
 
14.12 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.16) allowed in such judicial
proceedings; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such
 
75

--------------------------------------------------------------------------------


 
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.16.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
14.13 Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
and, in the case of such Lenders, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
SECTION 15 GENERAL.
 
15.1 Waiver, Amendments and Replacement of Lenders.
 
15.1.1 Waiver and Amendments. No delay on the part of the Administrative Agent,
or any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other rights, power or remedy.  No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having aggregate Pro Rata Shares of not less
than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment or Pro Rata Share of any Lender
without the written consent of such Lender, (b) extend the date scheduled for
payment of any principal (excluding mandatory prepayments) of or interest on the
Loans or any fees payable hereunder without the written consent of each Lender
directly affected thereby, (c) reduce the principal amount of any Loan, the rate
of interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby; (d) change the definition of Required Lenders,
any provisions

 
76

--------------------------------------------------------------------------------

 

of this Section 15.1 or reduce the aggregate Pro Rata Share required to effect
an amendment, modification, waiver or consent; or (e) release all or any
substantial part of any Accounts or Inventory which are included within the
collateral, without, in each case, the written consent of all Lenders.  No
provision of Sections 6.2.2 or 6.3 with respect to the timing or application of
mandatory prepayments of the Loans shall be amended, modified or waived without
the consent of the Required Lenders.  No party may be released from its
obligations under the Guaranty nor may all or any substantial part of the
collateral granted under the Collateral Documents (which is not otherwise
addressed by Section 15.1.1(e) above) be released, without, in each case, the
written consent of the Required Lenders.  No provision of Section 15 or other
provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent.  No provision of this Agreement or any Issuer Document
relating to the rights or duties of the Issuing Lender in its capacity as such
shall be amended, modified or waived without the consent of the Issuing
Lender.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.


15.1.2                      Replacement of Lenders.  In the event any Lender
does not agree to any amendment, modification, waiver or consent that was
otherwise duly approved pursuant to the terms of this Agreement (the “Dissenting
Lenders”) or if any Lender is a Defaulting Lender, then, with respect to each
such Dissenting Lender or Defaulting Lender (the “Terminated Lender”), the
Company and/or the Administrative Agent may designate one or more financial
institution, which may or may not be a Lender, which is acceptable to the
Company, the Administrative Agent and the Issuing Lender in their reasonable
discretion (such other bank being called a “New Lender”) to purchase the Loans
of such Terminated Lenders and such Terminated Lender’s rights hereunder,
without recourse to or warranty by, or expense to, such Terminated Lender, for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Terminated Lender plus any accrued but unpaid interest on such Loans and
all accrued but unpaid fees owed to such Terminated Lenders and any other
amounts payable to such Terminated Lenders under this Agreement, and to assume
all the obligations of such Terminated Lenders hereunder, and, upon such
purchase and assumption (pursuant to an Assignment Agreement), such Terminated
Lenders shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Terminated Lenders prior to the date of such purchase and assumption) and shall
be relieved from all obligations to the Company hereunder, and the New Lenders
shall succeed to the rights and obligations of such Terminated Lenders
hereunder.  Each Terminated Lender shall sell its Loan as set forth in this
Section 15.1 and use reasonable efforts to cooperate therewith.  An existing
Lender who is not a Terminated Lender shall be an acceptable New Lender.


15.2 Confirmations.  The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy
 
77

--------------------------------------------------------------------------------


of each such confirmation to the Administrative Agent) the aggregate unpaid
principal amount of the Loans then outstanding under such Note.
 
15.3 Notices.  Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose.  Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received.  For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believe is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.
 
15.4 Computations.  Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
(or any related definition) to eliminate or to take into account the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend Section 10
(or any related definition) for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Company and the Required Lenders.
 
15.5 Costs, Expenses and Taxes.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement, the other Loan Documents
or any such other documents or during any workout, restructuring or negotiations
in respect thereof.
 
78

--------------------------------------------------------------------------------


 
In addition, the Company agrees to pay, and to save the Administrative Agent and
the Lenders harmless from all liability for, any fees of the Company’s auditors
in connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2.  All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement until expiration of the applicable statute of limitations period.
 
15.6 Assignments; Participations.
 
15.6.1 Assignments.  (a)  Any Lender may at any time assign to one or more
Persons (any such Person, an “Assignee”) all or any portion of such Lender’s
Loans and Commitments, with the prior written consent of the Administrative
Agent, the Issuing Lender and, so long as no Event of Default exists, the
Company (which consents shall not be unreasonably withheld or delayed and shall
not be required for an assignment by a Lender to a Lender or an Affiliate of a
Lender).  Except as the Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender.  The
Company and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
D hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of $3,500 payable by
Assignor or Assignee.  No assignment may be made to any Person if at the time of
such assignment the Company would be obligated to pay any greater amount under
Section 7.6 or 8 to the Assignee than the Company is then obligated to pay to
the assigning Lender under such Sections (and if any assignment is made in
violation of the foregoing, the Company will not be required to pay such greater
amounts).  Any attempted assignment not made in accordance with this Section
15.6.1 shall be treated as the sale of a participation under Section
15.6.2.  The Company shall be deemed to have granted its consent to any
assignment requiring its consent hereunder unless the Company has expressly
objected to such assignment within three Business Days after notice thereof.
 
(b)           From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the
 
79

--------------------------------------------------------------------------------


 
Pro Rata Share of the Revolving Commitment retained by the assigning
Lender.  Each such Note shall be dated the effective date of such
assignment.  Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.
 
(c)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(d)           Notwithstanding the foregoing provisions of this Section 15.6, any
lender (a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Company all
or any part of any Loans that such Granting Lender would otherwise be obligated
to make the Company pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan; and (ii) if an SPC
elects  not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if such
Loan were made by such Granting Lender.  No SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  Any SPC may (i) with notice to,
but without the prior written consent of, the Company  and the
Administrative  Agent and without paying any processing fee therefore, assign
all or a portion of its interests in any  Loans to the Granting Lender or to any
financial institutions (consented to by the Company and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the  funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.  This Section 15.6.1(d) may not be
amended without the prior written consent of each Granting Lender, all or any of
whose Loans are being funded by an SPC at the time of such amendment.  For the
avoidance of doubt, the Granting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.
 
15.6.2 Participations.  Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in
 
80

--------------------------------------------------------------------------------


 
connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender.  No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders.  Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any
Participant.  The Company agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with the Lenders, and the Lenders agree to share with each
Participant, as provided in Section 7.5.  The Company also agrees that each
Participant shall be entitled to the benefits of Section 7.6 or 8 as if it were
a Lender (provided that on the date of the participation no Participant shall be
entitled to any greater compensation pursuant to Section 7.6 or 8 than would
have been paid to the participating Lender on such date if no participation had
been sold and that each Participant complies with Section 7.6(d) as if it were
an Assignee).
 
15.7 Register.  The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee.  No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans.  The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.
 
15.8 GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
 
15.9 Confidentiality.  As required by federal law and the Administrative Agent’s
policies and practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services.  The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any
 
81

--------------------------------------------------------------------------------


 
Loan Party and designated as confidential for a period of 5 years following
receipt thereof, except that the Administrative Agent and each Lender may
disclose such information (a) to Persons employed or engaged by the
Administrative Agent or such Lender in evaluating, approving, structuring or
administering the Loans and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Administrative
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Administrative
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Administrative Agent or such Lender is a party; (f)
to any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender; (g) to any Affiliate of the Administrative Agent, the
Issuing Lender or any other Lender who may provide Bank Products to the Loan
Parties; or (h) that ceases to be confidential through no fault of the
Administrative Agent or any Lender.  Notwithstanding the foregoing, the Company
consents to the publication by the Administrative Agent or any Lender of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement, and the Administrative Agent reserves the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.
 
15.10 Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.
 
15.11 Nature of Remedies.  All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.  No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
 
15.12 Entire Agreement.  This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written,
 
82

--------------------------------------------------------------------------------


relating to the subject matter hereof and thereof (except as relates to the fees
described in Section 5.3) and any prior arrangements made with respect to the
payment by the Company of (or any indemnification for) any fees, costs or
expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or the Lenders.
 
15.13 Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof.  Electronic records of
executed Loan Documents maintained by the Lenders shall be deemed to be
originals.
 
15.14 Successors and Assigns.  This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent.  No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.  The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.
 
15.15 Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
15.16 Customer Identification - USA Patriot Act Notice.  Each Lender and Bank of
America (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or Bank of America, as applicable,
to identify the Loan Parties in accordance with the Act.
 
15.17 INDEMNIFICATION BY THE COMPANY.  IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES,
 
83

--------------------------------------------------------------------------------


 
INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED
BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES,
PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF CLAIMS AMONG
OR BETWEEN THE LENDERS (EXCEPT UPON THE OCCURRENCE OF A DEFAULT OR EVENT OF
DEFAULT) OR THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.  IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.  UNTIL THE EXPIRATION OF
THE APPLICABLE STATUTE OF LIMITATIONS PERIOD.
 
15.18 Nonliability of Lenders.  The relationship between the Company on the one
hand and the Lenders and Administrative Agent on the other hand shall be solely
that of borrower and lender.  Neither the Administrative Agent nor any Lender
has any fiduciary relationship with or duty to any Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Loan Party to review or inform any
Loan Party of any matter in 
 
84

--------------------------------------------------------------------------------


 
connection with any phase of any Loan Party’s business or operations.  The
Company agrees, on behalf of itself and each other Loan Party, that neither the
Administrative Agent nor any Lender shall have liability to any Loan Party
(whether sounding in tort, contract or otherwise) for losses suffered by any
Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE RESTATEMENT
DATE).  The Company acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party.  No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.
 
15.19 FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE CIRCUIT COURT OF
COOK COUNTY, ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CIRCUIT COURT OF COOK COUNTY,
ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  THE COMPANY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS.  THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN 
 
85

--------------------------------------------------------------------------------


ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 
15.20 WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
15.21 Return of Old Notes.  Upon the Restatement Date, the Existing Lenders
shall cancel and return to the Company the notes which were originally delivered
to the Existing Lenders under the Existing Credit Agreement.
 
15.22 Amendment and Restatement.
 
(a) On the Restatement Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety.  The parties hereto acknowledge and
agree that (i) this Agreement, any Notes delivered pursuant to Section 3.1 and
the other Loan Documents executed and delivered in connection herewith do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Restatement Date; (ii) such
“Obligations” are in all respects continuing with only the terms thereof being
modified as provided in this Agreement; (iii) the Liens as granted under the
Collateral Documents securing payment of such “Obligations” are in all respects
continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement) and are hereby fully ratified and
affirmed; and (iv) upon the effectiveness of this Agreement all loans and
letters of credit outstanding under the Existing Credit Agreement immediately
before the effectiveness of this Agreement will be part of the Loans and Letters
of Credit hereunder on the terms and conditions set forth in this
Agreement.  Without limitation of the foregoing, each of the Company and each
other Loan Party hereby fully and unconditionally ratifies and affirms all
Collateral Documents and agrees that all collateral granted thereunder shall
from and after the Restatement Date secure all Obligations hereunder.
 
(b) On and after the Restatement Date, (i) each reference in the Loan Documents
to the “Credit Agreement”, “thereunder”, “thereof” or similar words referring to
the Credit Agreement shall mean and be a reference to this Agreement and (ii)
each
 
86

--------------------------------------------------------------------------------


reference in the Loan Documents to a “Note” shall mean and be a Note as defined
in this Agreement.
 
(c) Each Lender consents to the payment by the Company on the Restatement Date
of all outstanding Obligations owing to the Existing Lenders set forth on Annex
C.
 
(d) Each Lender represents and warrants to the Administrative Agent and the
Company that such Lender is not a Defaulting Lender as of the Restatement Date.
 

87


